                                        Case 2:18-bk-20151-ER          Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                                Desc
                                                                         Main Document    Page 1 of 99


                                          1   SAMUEL R. MAIZEL (Bar No. 189301)
                                              samuel.maizel@dentons.com
                                          2   TANIA M. MOYRON (Bar No. 235736)
                                              tania.moyron@dentons.com
                                          3
                                              PATRICK C. MAXCY (Pro Hac Vice)
                                          4   patrick.maxcy@dentons.com
                                              DENTONS US LLP
                                          5   601 South Figueroa Street, Suite 2500
                                              Los Angeles, California 90017-5704
                                          6   Tel: (213) 623-9300 / Fax: (213) 623-9924
                                          7
                                              Attorneys for the Chapter 11 Debtors and
                                              Debtors In Possession
                                          8
                                                                  UNITED STATES BANKRUPTCY COURT
                                          9
                                                         CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                              In re                                                Lead Case No. 2:18-bk-20151-ER
                                         11
                                              VERITY   HEALTH           SYSTEM              OF     Jointly Administered With:
         DENTONS US LLP




                                         12   CALIFORNIA, INC., et al.,                            CASE NO.: 2:18-bk-20162-ER
           (213) 623-9300




                                                                                                   CASE NO.: 2:18-bk-20163-ER
                                         13           Debtors and Debtors In Possession.           CASE NO.: 2:18-bk-20164-ER
                                                                                                   CASE NO.: 2:18-bk-20165-ER
                                         14                                                        CASE NO.: 2:18-bk-20167-ER
                                               Affects All Debtors                                CASE NO.: 2:18-bk-20168-ER
                                         15                                                        CASE NO.: 2:18-bk-20169-ER
                                               Affects Verity Health System of California, Inc.   CASE NO.: 2:18-bk-20171-ER
                                               Affects O’Connor Hospital                          CASE NO.: 2:18-bk-20172-ER
                                         16    Affects Saint Louise Regional Hospital             CASE NO.: 2:18-bk-20173-ER
                                               Affects St. Francis Medical Center                 CASE NO.: 2:18-bk-20175-ER
                                         17    Affects St. Vincent Medical Center                 CASE NO.: 2:18-bk-20176-ER
                                               Affects Seton Medical Center                       CASE NO.: 2:18-bk-20178-ER
                                         18    Affects O’Connor Hospital Foundation               CASE NO.: 2:18-bk-20179-ER
                                               Affects Saint Louise Regional Hospital             CASE NO.: 2:18-bk-20180-ER
                                         19     Foundation                                         CASE NO.: 2:18-bk-20171-ER
                                               Affects St. Francis Medical Center of Lynwood
                                         20     Foundation                                         Chapter 11 Cases
                                               Affects St. Vincent Foundation                     Hon. Judge Ernest M. Robles
                                         21    Affects St. Vincent Dialysis Center, Inc.          DEBTORS’ NOTICE AND MOTION TO APPROVE (I) SETTLEMENT
                                               Affects Seton Medical Center Foundation            AND ASSET PURCHASE AGREEMENT BY AND BETWEEN DEBTORS
                                         22    Affects Verity Business Services                   VERITY MEDICAL FOUNDATION AND VERITY HEALTH SERVICES
                                               Affects Verity Medical Foundation                  OF     CALIFORNIA,  INC., SILICON   VALLEY   MEDICAL
                                         23    Affects Verity Holdings, LLC                       DEVELOPMENT, LLC AND SAN JOSE MEDICAL GROUP, (II)
                                               Affects De Paul Ventures, LLC                      ASSUMPTION AND ASSIGNMENT OF CERTAIN CONTRACTS AND
                                         24    Affects De Paul Ventures - San Jose ASC, LLC       LEASES TO SILICON VALLEY MEDICAL DEVELOPMENT, LLC, AND
                                                                                                   (III) REJECTION OF CERTAIN LEASES; DECLARATION OF
                                         25              Debtors and Debtors In Possession.        RICHARD G. ADCOCK IN SUPPORT THEREOF

                                         26                                                        HEARING:
                                                                                                   Date:  March 19, 2019
                                         27                                                        Time:  10:00 a.m.
                                                                                                   Place: Courtroom 1568
                                         28                                                               255 E. Temple Street, Los Angeles, CA 90012



                                                                                                      1
                                        Case 2:18-bk-20151-ER        Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                Desc
                                                                       Main Document    Page 2 of 99


                                          1            PLEASE TAKE NOTICE that, at 10:00 am (prevailing Pacific Time), on March 19,
                                          2 2019, before the Honorable Ernest M. Robles, in Courtroom 1568 of the United States Bankruptcy

                                          3 Court for the Central District of California, Roybal Federal Building, 255 E. Temple Street, Los

                                          4 Angeles, CA 90012, Verity Health System Of California, Inc. (“VHS”) and the above-referenced

                                          5 affiliated debtors and debtors in possession in the above captioned chapter 11 bankruptcy cases

                                          6 (collectively, the “Debtors”), shall move for the entry of an order approving that certain Settlement

                                          7 and Asset Purchase Agreement between the Debtors Verity Medical Foundation (“VMF”) and VHS,

                                          8 Silicon Valley Medical Development, LLC, a California limited liability company and wholly

                                          9 owned entity of El Camino Hospital (“Silicon Valley”), and San Jose Medical Group, a California

                                         10 professional corporation (“SJMG”), substantially in the form of the Settlement and Asset Purchase
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 Agreement (the “Agreement”) attached to the annexed Memorandum as Exhibit 1.
         DENTONS US LLP




                                         12            PLEASE TAKE FURTHER NOTICE that the Debtors file this Motion, pursuant to 11
           (213) 623-9300




                                         13 U.S.C. §§ 105, 363 and 365 and Rule 9019 of the Federal Rules of Bankruptcy Procedure, seeking

                                         14 an order (i) approving the Agreement, (ii) authorizing VMF to sell the assets of VMF’s medical

                                         15 Clinics (defined herein) (as more specifically defined in the Agreement, the “Purchased Assets”)

                                         16 free and clear of any interest in such Purchased Assets, (ii) authorizing the assumption and

                                         17 assignment of the Designated Contracts and Assigned Leases (defined herein) to Silicon Valley, and

                                         18 (iii) authorizing the rejection of the Rejected Leases (defined herein).

                                         19            Silicon Valley is prepared to purchase the Purchased Assets by way of a private sale, which

                                         20 will generate funds for the estates and allow the Clinics to continue to serve patients in the

                                         21 community. Silicon Valley intends to continue to operate the Clinics.

                                         22            The terms of this Agreement result from a series of meetings, discussions and evaluations

                                         23 between Silicon Valley, SJMG and the Debtors and professional advisors. The Debtors believe that

                                         24 this settlement is fair and reasonable and, therefore, is in the best interests of creditors. The

                                         25 Agreement releases all claims between SJMG and VMF, provides that SJMG shall pay VMF

                                         26 $104,963.83 prior to closing as satisfaction of the SJMG Note (more specifically defined in the

                                         27 Agreement) and provides that Silicon Valley shall purchase certain assets of the Clinics for an

                                         28 aggregate purchase price of $1,270,000.

                                                                                               2
                                              110250566\V-8
                                        Case 2:18-bk-20151-ER       Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02               Desc
                                                                      Main Document    Page 3 of 99


                                          1            PLEASE TAKE FURTHER NOTICE that the Motion is based on this Notice of Motion
                                          2 and Motion and the attached Memorandum of Points and Authorities, the Declaration of Richard

                                          3 G. Adcock in Support of First-Day Motions, filed August 31, 2018 (the “First-Day Declaration”)

                                          4 [Docket No. 8] and the attached Declaration of Richard G. Adcock (the “Adcock Declaration”).

                                          5            PLEASE TAKE FURTHER NOTICE that any party opposing or responding to the
                                          6 Motion must file a response (the “Response”) with the Bankruptcy Court and serve a copy of it upon

                                          7 the moving party and the United States Trustee not later than 14 days before the date designated for

                                          8 the hearing. A Response must be a complete written statement of all reasons in opposition to the

                                          9 Motion or in support, declarations and copies of all evidence on which the responding party intends

                                         10 to rely, and any responding memorandum of points and authorities.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11            PLEASE TAKE FURTHER NOTICE that, pursuant to LBR 9013-1(h), the failure to file
         DENTONS US LLP




                                         12 and serve a timely objection to the Motion may be deemed by the Court to be consent to the relief
           (213) 623-9300




                                         13 requested herein.

                                         14

                                         15    Dated: February 26, 2019                          DENTONS US LLP
                                                                                                 SAMUEL R. MAIZEL
                                         16                                                      TANIA M. MOYRON

                                         17

                                         18                                                      By     /s/ Tania M. Moyron
                                                                                                        Tania M. Moyron
                                         19
                                                                                                 Attorneys for the Chapter 11 Debtors and
                                         20                                                      Debtors In Possession

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                             3
                                              110250566\V-8
                                        Case 2:18-bk-20151-ER                 Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                                                   Desc
                                                                                Main Document    Page 4 of 99


                                          1                                                        TABLE OF CONTENTS
                                          2                                                                                                                                                  Page

                                          3 I. INTRODUCTION ......................................................................................................................... 1

                                          4 II. JURISDICTION AND VENUE ................................................................................................... 1

                                          5 III. BACKGROUND ......................................................................................................................... 2

                                          6              A.     General Background ..................................................................................................... 2
                                          7
                                                         B.     VMF and the SJMG Agreement................................................................................... 2
                                          8
                                                         C.     Summary of Agreement ............................................................................................... 3
                                          9
                                              IV. ARGUMENT .............................................................................................................................. 6
                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                                         A.     THE COURT SHOULD APPROVE THE AGREEMENT UNDER RULE
                                         11                     9019 .............................................................................................................................. 6
         DENTONS US LLP




                                         12
           (213) 623-9300




                                                         B.     THE COURT SHOULD AUTHORIZE THE PRIVATE SALE TO
                                         13                     PROCEED .................................................................................................................... 8

                                         14                     1.     Section 363(b) ....................................................................................................... 8

                                         15                     2.     Section 363(f) ..................................................................................................... 10

                                         16              C.     THE COURT SHOULD APPROVE THE ASSUMPTION AND
                                                                ASSIGNMENT OF DESIGNATED CONTRACTS AND ASSIGNED
                                         17                     LEASES TO SILICON VALLEY ............................................................................. 11

                                         18              D.     THE COURT SHOULD APPROVE THE REJECTION OF THE
                                                                REJECTED LEASES ................................................................................................. 12
                                         19
                                              V. CONCLUSION .......................................................................................................................... 14
                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                                                       i
                                        Case 2:18-bk-20151-ER                 Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                                       Desc
                                                                                Main Document    Page 5 of 99


                                          1                                                   TABLE OF AUTHORITIES

                                          2                                                                                                                                 Page(s)
                                          3 Cases

                                          4 In re Abbotts Dairies of Pa., Inc.,

                                          5     788 F.2d 143 (3d Cir. 1986) .........................................................................................................9

                                          6 In re AEG Acquisition Corp.,
                                                127 B.R. 34 (Bankr. C.D. Cal. 1991), aff’d, 161 B.R. 50 (B.A.P. 9th Cir. 1993) .....................11
                                          7
                                            Agarwal v. Pomona Valley Med. Grp., Inc. (In re Pomona Valley Med. Grp., Inc.),
                                          8     476 F.3d 665 (9th Cir. 2007) ................................................................................................11, 13
                                          9 In re Bowman,
                                                194 B.R. 227 (Bankr. D. Ariz. 1995) .........................................................................................11
                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 In re Chi-Feng Huang,
                                                23 B.R. 798 (B.A.P. 9th Cir. 1982) ............................................................................................11
         DENTONS US LLP




                                         12
           (213) 623-9300




                                            Comm. of Equity SEC Holders v. Lionel Corp. (In re Lionel Corp.),
                                         13     722 F.2d 1063 (2d Cir. 1983) .......................................................................................................9
                                         14 Consumer Advocacy Group, Inc. v. Kintetsu Enters. of Amer.,
                                               141 Cal. App. 4th 46 (Cal. 2006) .................................................................................................7
                                         15

                                         16 In re Delaware and Hudson Ry. Co.,
                                                124 B.R. 169 (D. Del. 1991) ........................................................................................................9
                                         17
                                            In re Embers 86th Street. Inc.,
                                         18     184 B.R. 892 (Bankr. S.D.N.Y. 1995) .......................................................................................12

                                         19 In re Energy Cooperative, Inc.,
                                                886 F.2d 921 (7th Cir. 1989) ........................................................................................................6
                                         20
                                            In re Gardens Reg. Hosp. and Med. Ctr., Inc. (“In re Gardens”),
                                         21
                                                567 B.R. 802 (Bankr. C.D. Cal. 2017) .........................................................................................9
                                         22
                                            In re Hertz,
                                         23     536 B.R. 434 (Bankr. C.D. Cal. 2015) .......................................................................................11

                                         24 In re Huntington, Ltd.,
                                                654 F.2d 578 (9th Cir. 1981) ........................................................................................................9
                                         25
                                            Krebs Chrysler-Plymouth, Inc. v. Valley Motors, Inc.,
                                         26     141 F.3d 490 (3d Cir. 1998) .........................................................................................................8
                                         27
                                            In re Martin (Myers v. Martin),
                                         28     91 F.3d 389 (3d Cir. 1996) ...........................................................................................................9

                                                                                                                 ii
                                        Case 2:18-bk-20151-ER                    Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                                                Desc
                                                                                   Main Document    Page 6 of 99


                                          1 Martin v. Kane (In re A & C Props.),
                                              784 F.2d 1377 (9th Cir. 1986), cert. denied sub nom, Martin v. Robinson, 479
                                          2   U.S. 854 (1986) ........................................................................................................................6, 7
                                          3 In re MF Global, Inc.,

                                          4     535 B.R. 596 (Bankr. S.D.N.Y. 2015) .........................................................................................9

                                          5 In re Mickey Thompson Entm’t Grp., Inc.,
                                                292 B.R. 415 (B.A.P. 9th Cir. 2003) ............................................................................................7
                                          6
                                            N.L.R.B. v. Bildisco & Bildisco,
                                          7     465 U.S. 513, 104 S. Ct. 1188, 79 L. Ed. 2d 482 (1984) ...........................................................13
                                          8 In re Nepsco, Inc.,
                                                36 B.R. 25 (Bankr. D. Me. 1983) .................................................................................................8
                                          9

                                         10 Titusville Country Club v. Pennbank (In re Titusville Country Club),
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                                128 B.R. 396 (Bankr. W.D. Pa. 1991) .........................................................................................9
                                         11
                                            In re Trans World Airlines, Inc.,
         DENTONS US LLP




                                         12     No. 01-00056 (PJW), 2001 WL 1820326 (Bankr. D. Del. Apr. 2, 2001) ....................................8
           (213) 623-9300




                                         13 United States v. McInnes,
                                               556 F.2d 436 (9th Cir. 1977) ........................................................................................................7
                                         14

                                         15 In re Walsh Constr., Inc.,
                                                669 F.2d 1325 (9th Cir. 1992) ......................................................................................................7
                                         16
                                            In re Walter,
                                         17     83 B.R. 14 (B.A.P. 9th Cir. 1988) ................................................................................................9

                                         18 Woodson v. Fireman’s Fund Ins. Co. (In re Woodson),
                                                839 F.2d 610 (9th Cir. 1988) ....................................................................................................6, 7
                                         19
                                            In re Zarate,
                                         20
                                                2015 WL 8482887 (B.A.P. 9th Cir. Dec. 9, 2015).......................................................................7
                                         21
                                            Statutes
                                         22
                                            11 United States Code
                                         23     § 105 .............................................................................................................................................1
                                                § 363 .......................................................................................................................................1, 13
                                         24     § 363(b) ........................................................................................................................................8
                                                § 363(b)(1)....................................................................................................................................8
                                         25
                                                § 363(f) ...................................................................................................................................8, 10
                                         26     § 363(f)(1) ..................................................................................................................................10
                                                § 363(f)(2) ..................................................................................................................................10
                                         27     § 363(f)(5) ..................................................................................................................................10
                                                § 365 .............................................................................................................................................1
                                         28     § 365(a) ................................................................................................................................11, 12

                                                                                                                       iii
                                                110250566\V-8
                                        Case 2:18-bk-20151-ER                     Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                                                  Desc
                                                                                    Main Document    Page 7 of 99


                                          1          § 365(b)(1)..................................................................................................................................11
                                                     § 365(f)(1) ..................................................................................................................................11
                                          2          § 365(f)(2) ..................................................................................................................................11
                                                     § 1107 ...........................................................................................................................................2
                                          3
                                                     § 1108 ...........................................................................................................................................2
                                          4
                                            28 United States Code
                                          5    § 157 .............................................................................................................................................1
                                               § 157(b)(2)(B) ..............................................................................................................................1
                                          6    § 1334 ...........................................................................................................................................1
                                               § 1408 ...........................................................................................................................................1
                                          7    § 1409 ...........................................................................................................................................1
                                          8
                                            California Health & Safety Code
                                          9     § 1206(b) ......................................................................................................................................2
                                                § 1206(l) .......................................................................................................................................2
                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                            Internal Revenue Code
                                         11     § 501(c)(3) ................................................................................................................................2, 3
         DENTONS US LLP




                                         12 Rules and Regulations
           (213) 623-9300




                                         13
                                            Federal Rules of Bankruptcy Procedure
                                         14    Rule 2002 .....................................................................................................................................1
                                               Rule 6004 .....................................................................................................................................1
                                         15    Rule 6004(f)(1) .............................................................................................................................8
                                               Rule 9019 .......................................................................................................................1, 6, 8, 13
                                         16    Rule 9019(a) .................................................................................................................................6
                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                                                         iv
                                                110250566\V-8
                                        Case 2:18-bk-20151-ER           Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                           Desc
                                                                          Main Document    Page 8 of 99


                                          1                          MEMORANDUM OF POINTS AND AUTHORITIES
                                          2                                                            I.
                                          3                                                 INTRODUCTION
                                          4            The Debtors, by and through their undersigned counsel, hereby file this Memorandum of

                                          5 Points and Authorities in support of their motion (the “Motion”), pursuant to §§ 105, 363 and 365 1

                                          6 and Rule 9019, for the entry of an order (i) approving the Settlement and Asset Purchase Agreement

                                          7 (the “Agreement”), dated February 15, 2019, between Verity Medical Foundation (“VMF”), Verity

                                          8 Health System of California, Inc. (“VHS”), Silicon Valley Medical Development, LLC, a California

                                          9 limited liability company and wholly owned entity of El Camino Hospital (“Silicon Valley”) and

                                         10 San Jose Medical Group, a California professional corporation (“SJMG”) (collectively, the
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 “Parties”), a copy of which is attached hereto as Exhibit 1, (ii) authorizing VMF to sell certain
         DENTONS US LLP




                                         12 assets of the Clinics (defined herein) (as more specifically defined in the Agreement, the “Purchased
           (213) 623-9300




                                         13 Assets”) free and clear of any interest in such Purchased Assets, (iii) approving the assumption and

                                         14 assignment of the Designated Contracts and Assigned Leases (defined herein) to Silicon Valley and

                                         15 (iv) authorizing the rejection of the Rejected Leases (defined herein). For the reasons set forth

                                         16 below, the Debtors respectfully request that the Court grant the Motion.

                                         17                                                           II.
                                         18                                         JURISDICTION AND VENUE
                                         19            This Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and 1334. This is

                                         20 a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(B). Venue is proper in this Court pursuant to

                                         21 28 U.S.C. §§ 1408 and 1409.

                                         22            The statutory predicates for the relief requested herein are §§ 105, 363 and 365 of the

                                         23 Bankruptcy Code and Rules 2002, 6004 and 9019.

                                         24

                                         25

                                         26

                                         27   1
                                                  Unless specified otherwise, all chapter and section references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532,
                                                  and all “Rule” references are to the Federal Rules of Bankruptcy Procedure, Rules 1001-9037. All “LBR”
                                         28       references are to the Local Bankruptcy Rules for the United States Bankruptcy Court for the Central District of
                                                  California.

                                                                                                       1
                                              110250566\V-8
                                        Case 2:18-bk-20151-ER         Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                Desc
                                                                        Main Document    Page 9 of 99


                                          1                                                     III.
                                          2                                             BACKGROUND
                                          3                   A.    General Background
                                          4            1.      On August 31, 2018 (“Petition Date”), the Debtors each filed a voluntary petition for

                                          5 relief under chapter 11 of the Bankruptcy Code. Since the commencement of their cases, the Debtors

                                          6 have been operating their businesses as debtors in possession pursuant to §§ 1107 and 1108.

                                          7            2.      Debtor VHS, a California nonprofit public benefit corporation, is the sole corporate

                                          8 member of the following five Debtor California nonprofit public benefit corporations that operate

                                          9 six acute care hospitals, O’Connor Hospital, Saint Louise Regional Hospital, St. Francis Medical

                                         10 Center, St. Vincent Medical Center, Seton Medical Center, and Seton Medical Center Coastside
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 (collectively, the “Hospitals”) and other facilities in the state of California. Seton Medical Center
         DENTONS US LLP




                                         12 and Seton Medical Center Coastside operate under one consolidated acute care license. Declaration
           (213) 623-9300




                                         13 of Richard Adcock in Support of Emergency First Day Motions, at 4, ¶ 11. [Docket No. 8.]

                                         14            3.      VHS, the Hospitals, and their affiliated entities (collectively, “Verity Health

                                         15 System”) operate as a nonprofit health care system, with approximately 1,680 inpatient beds, six

                                         16 active emergency rooms, a trauma center, eleven medical office buildings, and a host of medical

                                         17 specialties, including tertiary and quaternary care. First-Day Decl., at 4, ¶ 12.

                                         18            4.      Each of the Debtors is exempt from federal income taxation as an organization

                                         19 described in Section 501(c)(3) of the Internal Revenue Code of 1986 (the “IRC”), except for Verity

                                         20 Holdings, LLC, DePaul Ventures, LLC, and DePaul Ventures - San Jose Dialysis, LLC. First-Day

                                         21 Decl., at 6, ¶ 21.

                                         22            5.      On September 17, 2018, the Office of the United States Trustee appointed an Official

                                         23 Committee of Unsecured Creditors in these cases. [Docket No. 197.]

                                         24                   B.    VMF and the SJMG Agreement
                                         25            6.      Debtor VMF, incorporated in 2011, is a medical foundation, exempt from (a)

                                         26 licensure under California Health & Safety Code § 1206(l), and (b) federal income taxation as an

                                         27 organization described in section 501(c)(3) of the IRC. First-Day Decl., at 5, ¶ 14. VMF contracts

                                         28 with physicians and other healthcare professionals to provide high quality, compassionate, patient-

                                                                                                2
                                              110250566\V-8
                                        Case 2:18-bk-20151-ER            Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                      Desc
                                                                          Main Document    Page 10 of 99


                                          1 centered care to individuals and families throughout California. Id. With more than 100 primary

                                          2 care and specialty physicians, VMF offers medical, surgical and related healthcare services for

                                          3 people of all ages at community-based, multi-specialty clinics conveniently located in areas served

                                          4 by the Hospitals. Id.

                                          5            7.        VMF holds a long-term professional services agreement with SJMG (the “PSA”).

                                          6 Declaration of Richard Adcock, attached hereto, at ¶ 4.                 SJMG is a California professional

                                          7 corporations that employs and contracts with physicians (such as nurse practitioners and physician’s

                                          8 assistants) who are directly engaged in the provision of professional medical services. Id.

                                          9            8.        Under the PSA, SJMG provides professional medical services to the VMF medical

                                         10 clinics listed on Exhibit A to the Agreement (the “Clinics”). Adcock Declaration, ¶ 5. Each of the
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 Clinics are subject to real property leases which are listed on Exhibit A to the Agreement. Id.
         DENTONS US LLP




                                         12                    C.      Summary of Agreement
           (213) 623-9300




                                         13            9.        The Agreement terminates the PSA and releases all claims between SJMG and VMF

                                         14 (including any rejection damages claims arising from the termination of the PSA and any other

                                         15 claims arising under the PSA), except for any claims explicitly preserved under the Agreement, and

                                         16 provides that SJMG shall pay VMF $104,963.83 prior to closing in full satisfaction of the SJMG

                                         17 Note (more specifically defined in the Agreement). Adcock Declaration, ¶ 6. The agreements

                                         18 reached, as result of the discussions among and between the Debtors, Silicon Valley, SJMG and

                                         19 certain other parties, are incorporated in the Agreement. Id.

                                         20            10.       The Agreement also provides for the purchase of the Purchased Assets of the Clinics

                                         21 by Silicon Valley, by way of private sale and subject to Bankruptcy Court approval. Adcock

                                         22 Declaration, ¶ 7. After closing of the sale, Silicon Valley intends to continue to operate the Clinics.

                                         23 Id. The principal terms of the Agreement can be summarized as follows: 2

                                         24                   a. VMF agrees to sell to Silicon Valley and Silicon Valley agrees to purchase certain
                                                                 assets identified in the Agreement (the “Purchased Assets”) located at the Clinics,
                                         25                      and to enter into certain related agreements.
                                         26

                                         27

                                         28   2
                                                  This is a summary only. Reference should be made to the complete Agreement attached hereto as Exhibit 1. The
                                                  terms of the Agreement shall control over the terms of this summary in all instances.

                                                                                                    3
                                              110250566\V-8
                                        Case 2:18-bk-20151-ER            Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                  Desc
                                                                          Main Document    Page 11 of 99


                                          1                   b. Silicon Valley agrees to pay an aggregate purchase price for the Purchased Assets of
                                                                 $1,270,000.00 (the “Purchase Price”). The Purchase Price shall be delivered by
                                          2                      Silicon Valley to VMF (or its designee) on or before the Closing Date by wire
                                                                 transfer account(s) as may be designated by VMF.
                                          3

                                          4                   c. The contracts listed on Exhibit D to the Agreement (the “Designated Contracts”)
                                                                 shall be assumed and assigned to Silicon Valley, effective as of the Closing Date.
                                          5                      On or before the Closing Date, Silicon Valley shall pay all cure costs associated with
                                                                 a Designated Contract, if any, in the amounts listed on Exhibit D directly to the
                                          6                      counter-party to a Designated Contract that is assumed and assigned pursuant to the
                                                                 Agreement. To the extent that cure costs for Designated Contracts exceeds the
                                          7                      amounts listed in Exhibit D, in the aggregate, VMF shall be responsible to pay the
                                          8                      amount by which the actual cure costs exceed the aggregate amount listed in Exhibit
                                                                 D.
                                          9
                                                              d. On the Closing Date, VMF shall reject the real property leases associated with the
                                         10                      Clinics listed in Exhibit A to the Agreement (the “Rejected Leases”) and assign to
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                                                 Silicon Valley those certain leases designated for assignment on Exhibit A to Silicon
                                         11                      Valley (the “Assigned Leases”). Except for the Assigned Leases, Silicon Valley
                                                                 shall use its best efforts to negotiate and enter into all new leases from the landlords
         DENTONS US LLP




                                         12
           (213) 623-9300




                                                                 or sub-landlords for any continued occupancy of the Clinics beyond the Closing Date
                                         13                      (the “New Leases”). VMF shall use reasonable efforts to assist Silicon Valley in
                                                                 entering into New Leases. On or before the Closing Date, Silicon Valley shall pay
                                         14                      all cure costs, if any, associated with an Assigned Lease in the amounts listed on
                                                                 Exhibit A directly to the counter-party to an Assigned Lease that is assumed and
                                         15                      assigned pursuant to the Agreement. To the extent that cure costs for Assigned
                                         16                      Leases exceeds the amounts listed in Exhibit A, in the aggregate, VMF shall be
                                                                 responsible to pay the amount by which the actual cure costs exceed the aggregate
                                         17                      amount listed in Exhibit A.

                                         18                   e. On the Closing Date, SJMG shall assign and Silicon Valley shall assume and accept
                                                                 assignment of the contracts listed on Exhibit J to the Agreement (the “SJMG
                                         19                      Assigned Contracts”) effective as of the Closing Date. VMF and SJMG agree to
                                                                 work with Silicon Valley to assign all of SJMG’s interest, to the extent assignable or
                                         20
                                                                 transferable, in and to all SJMG Assigned Contracts along with all security deposits
                                         21                      held by counterparties to the SJMG Assigned Contracts or by SJMG, and all claims,
                                                                 causes of action, rights and defenses against counterparties to the SJMG Assigned
                                         22                      Contracts, through mutually agreeable written assignment and assumption
                                                                 agreements prior to the Closing Date.
                                         23
                                                              f. On the Closing Date, SJMG and Seller hereby agree that (a) the PSA, and (b) any
                                         24
                                                                 other agreements between SJMG or any physicians working at the Clinics, on the
                                         25                      one hand, and any VHS affiliate, on the other hand, including all medical directorship
                                                                 agreements (collectively, the “Terminated Agreements”), are hereby terminated by
                                         26                      mutual agreement and without liability to the parties thereto, and shall therefore have
                                                                 no further force and effect.
                                         27
                                                              g. VMF and VHS shall authorize Verity Medical Group, P.C. (“VMG”) to enter into
                                         28                      termination and settlement agreements (“Physician Termination Agreements”) with

                                                                                                    4
                                              110250566\V-8
                                        Case 2:18-bk-20151-ER            Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                Desc
                                                                          Main Document    Page 12 of 99


                                          1                      those physicians listed on Exhibit K to the Agreement (the “GPC Physicians”) who
                                                                 will transition to SJMG. Such Physician Termination Agreements shall (i) terminate
                                          2                      the physician’s employment with VMG; (ii) be executed by VMG and each physician
                                                                 prior to the Closing Date; and (iii) release VMG, VMF and other VHS affiliates of
                                          3
                                                                 all claims arising under the physician’s employment agreement as of the Closing
                                          4                      Date, regardless of when such claim arose. As a condition to closing, SJMG shall
                                                                 have entered into employment agreements with those physicians who have entered
                                          5                      into Physician Termination Agreements.
                                          6                   h. Silicon Valley shall have no obligation to offer employment, hire or otherwise retain
                                                                 any employees or contractors at the Clinics (collectively, the “Support Personnel”).
                                          7                      VMF shall issue all WARN notices to such Support Personnel as is necessary and
                                          8                      appropriate. Silicon Valley shall not be responsible for any accrued but unused Paid
                                                                 Time Off (“PTO”) credited to the Support Personnel immediately prior to the Closing
                                          9                      Date and shall not be responsible for any payments for unused PTO to such
                                                                 employees.
                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                                              i. VMF and Silicon Valley shall enter into a Transition Services Agreement whereby
                                         11                      VMF will provide support in the assignment of Designated Contracts, agreements
                                                                 and leases (including payer agreements), payer communication, medical records
         DENTONS US LLP




                                         12
           (213) 623-9300




                                                                 transfer and patient communication, prior-to and post-closing (the “TSA”).
                                         13
                                                              j. VMF and SJMG entered into that certain Promissory Note in the amount of
                                         14                      $150,000, dated August 1, 2018, as amended (the “SJMG Note”), of which
                                                                 $104,963.83 remains unpaid. As a condition to closing, on or before the Closing
                                         15                      Date, SJMG shall pay VMF $104,963.83 by wire transfer in satisfaction of the SJMG
                                                                 Note. Such payment shall completely satisfy SJMG’s obligations under the SJMG
                                         16
                                                                 Note and extinguish VMF’s right to recover any additional payment thereunder.
                                         17
                                                              k. VMF and SJMG agree, each on behalf of itself, its representatives, successors and
                                         18                      assigns and anyone claiming by, through or for anyone making a claim on such
                                                                 Party’s behalf, to irrevocably and unconditionally waive, RELEASE and
                                         19                      FOREVER DISCHARGE the other Party hereto from any and all liability, actions,
                                                                 causes of actions, common law claims, statutory claims under state or federal law
                                         20                      that such releasing Party may now or hereafter have against another Party hereto
                                         21                      and/or have on account of, arising out of, or in connection with all interactions,
                                                                 transactions or contracts, express or implied, between such Parties hereto, except as
                                         22                      specifically preserved.

                                         23                   l. VHS and VMF, on the one hand, and SJMG, on the other, agree that the general
                                                                 releases contained in the Agreement, shall, without limitation, release (i) all claims
                                         24                      of SJMG against VMF, VHS and their affiliates arising under the PSA, including
                                         25                      without limitation, (x) any “rejection damages” arising from the termination of the
                                                                 PSA; (y) any claims for amounts owed to SJMG under the PSA as set forth in that
                                         26                      certain proof of claim numbers 707, 708, 712, and 716; and (z) any claims for alleged
                                                                 breach of the PSA and/or negligence arising under the PSA; and (ii) all claims of
                                         27                      VHS and/or VMF against SJMG and its affiliates arising under the PSA, including
                                                                 without limitation, any claims for alleged overpayments to SJMG under the PSA.
                                         28                      For the avoidance of doubt, nothing in Sections 3.3 and 3.4 of the Agreement shall

                                                                                                   5
                                              110250566\V-8
                                        Case 2:18-bk-20151-ER        Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                  Desc
                                                                      Main Document    Page 13 of 99


                                          1                   release SJMG’s obligation under the SJMG Note. Notwithstanding SJMG’s release
                                                              of claims under the PSA as contained in the Agreement, VMF shall make regularly
                                          2                   scheduled payments to SJMG arising under the PSA through and including March
                                                              31, 2019; provided, however, that SJMG expressly waives any right and all rights,
                                          3
                                                              title and interest in and to any payments that would otherwise be payable by VMF or
                                          4                   VHS under the PSA after March 31, 2019.

                                          5            11.    The Debtors believe that the Agreement is fair and equitable and in the best interests

                                          6 of the estate. Adcock Declaration, ¶ 8. The Agreement generates $1.27 million of funds for the

                                          7 estates, it also resolves all claims held by SJMG against the Debtors, including those arising under

                                          8 the PSA, relieves the Debtors’ estates from any rejection damages that would have arisen had the

                                          9 PSA been rejected instead of terminated by the Agreement, provides for repayment of the SJMG

                                         10 Note, and it allows the Clinic to continue to serve patients in the community. Id.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11                                                    IV.
         DENTONS US LLP




                                         12                                              ARGUMENT
           (213) 623-9300




                                         13 A.         THE COURT SHOULD APPROVE THE AGREEMENT UNDER RULE 9019

                                         14            Rule 9019 provides that the Court may approve a compromise or settlement. Fed. R. Bankr.

                                         15 P. 9019(a). In determining the fairness, reasonableness and adequacy of a proposed settlement, the

                                         16 Court must consider the following factors: “(a) The probability of success in the litigation; (b) the

                                         17 difficulties, if any, to be encountered in the matter of collection; (c) the complexity of the litigation

                                         18 involved, and the expense, inconvenience and delay necessarily attending it; (d) the paramount

                                         19 interest of the creditors and a proper deference to their reasonable views in the premises.” Martin v.

                                         20 Kane (In re A & C Props.), 784 F.2d 1377, 1380-81 (9th Cir. 1986), cert. denied sub nom, Martin

                                         21 v. Robinson, 479 U.S. 854 (1986). The purpose of a compromise agreement between a debtor and

                                         22 a creditor is to allow the parties to avoid the expenses and burdens associated with litigation. Id.

                                         23 This Court has great latitude in approving compromise agreements as long as it finds that the

                                         24 compromise is fair and equitable. Id. at 1382; see also Woodson v. Fireman’s Fund Ins. Co. (In re

                                         25 Woodson), 839 F.2d 610, 620 (9th Cir. 1988). Generally, the benchmark in determining the propriety

                                         26 of a settlement is whether the settlement is in the best interests of the estate and its creditors. In re

                                         27 Energy Cooperative, Inc., 886 F.2d 921, 927 (7th Cir. 1989). To be approved, the settlement need

                                         28 not represent the highest possible return to the estate, but merely must fall within the range of

                                                                                                6
                                              110250566\V-8
                                        Case 2:18-bk-20151-ER        Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                 Desc
                                                                      Main Document    Page 14 of 99


                                          1 “reasonableness.” In re Walsh Constr., Inc., 669 F.2d 1325, 1328 (9th Cir. 1992). In making this

                                          2 determination, the bankruptcy court need not conduct a trial or even a “mini-trial” on the merits. Id.

                                          3            The law strongly encourages compromise. Consumer Advocacy Group, Inc. v. Kintetsu

                                          4 Enters. of Amer., 141 Cal. App. 4th 46, 62 (Cal. 2006); United States v. McInnes, 556 F.2d 436, 440

                                          5 (9th Cir. 1977) (“We are committed to the rule that the law favors and encourages compromise

                                          6 settlements.”). Additionally, compromises are favored in bankruptcy so as to minimize litigation

                                          7 and expedite a bankruptcy estate’s administration. See In re A & C Props., 784 F.2d at 1381.

                                          8 Bankruptcy courts therefore have “great latitude” to approve a debtor’s compromises and

                                          9 settlements. Woodson, 839 F.2d at 620; In re Mickey Thompson Entm’t Grp., Inc., 292 B.R. 415

                                         10 (B.A.P. 9th Cir. 2003). An approved settlement will “be in the best interests of the estate” if it is
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 “reasonable, given the particular circumstances of the case.” Mickey Thompson Entm’t Grp., 292
         DENTONS US LLP




                                         12 B.R. at 420. Finally, “court[s] generally give[] deference to a [debtor’s] business judgment in
           (213) 623-9300




                                         13 deciding whether to settle a matter,” although the debtor “has the burden of persuading the

                                         14 bankruptcy court that the compromise is fair and equitable and should be approved.” Id.; see also

                                         15 In re Zarate, 2015 WL 8482887, at *8 (B.A.P. 9th Cir. Dec. 9, 2015) (“[T]he [debtor] must be

                                         16 permitted to use his business acumen and judgment in the best interest of the estate.”).

                                         17            Here, the Debtors exercised their reasonable business judgment in agreeing to the

                                         18 Agreement, which is in the best interests of the estates. The consummation of the Agreement

                                         19 eliminates disputes arising under the PSA between SJMG and the Debtors and also provides for

                                         20 repayment of the SJMG Note. Adcock Declaration, ¶ 9. But for the Settlement, the Debtors and

                                         21 SJMG may have engaged in lengthy litigation regarding amounts owed by or to SJMG under the

                                         22 PSA. Id. In particular, the Debtors made demands on SJMG for alleged overpayments under the

                                         23 PSA and SJMG asserted claims against the Debtors for alleged unpaid amounts owed under the PSA

                                         24 and for negligence. Id. The litigation of these claims and counter-claims would be costly and their

                                         25 outcome uncertain. Id.

                                         26            In addition, the Agreement will result in SJMG’s retention of certain physicians. Adcock

                                         27 Declaration, ¶ 10. If not for the Agreement, upon rejection of the PSA, VMG would terminate the

                                         28 employment of these physicians. Id. By retaining those physicians that enter into termination

                                                                                              7
                                              110250566\V-8
                                        Case 2:18-bk-20151-ER         Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                     Desc
                                                                       Main Document    Page 15 of 99


                                          1 agreements with VMG, SJMG will assume certain employment related costs and alleviates the

                                          2 estates from termination costs related to those physicians. Id. The Agreement thus meets the

                                          3 requirements of Rule 9019 and the applicable precedents in the Ninth Circuit.

                                          4 B.         THE COURT SHOULD AUTHORIZE THE PRIVATE SALE TO PROCEED
                                          5            A debtor in possession can sell assets outside of the ordinary course of business through a

                                          6 private sale in a Chapter 11 case. More specifically, private sales are expressly authorized under

                                          7 the Bankruptcy Rules. See Fed. R. Bankr. P. 6004(f)(1). Additionally, as described below, most

                                          8 courts considering private sales in Chapter 11 pre-confirmation have assessed them under a

                                          9 “business judgment” standard and asked whether the contemplated sale is in the best interest of the

                                         10 bankruptcy estate. Thus, to the extent that Agreement involves a sale of Purchased Assets, the
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 Debtors also seek approval of the sale of the Purchased Assets to Silicon Valley in accordance with
         DENTONS US LLP




                                         12 §§ 363(b) and (f).
           (213) 623-9300




                                         13            1.     Section 363(b)
                                         14            Section 363(b)(1) provides that a debtor in possession may sell property of the estate “other

                                         15 than in the ordinary course of business” after notice and a hearing. 11 U.S.C. § 363(b)(1). “All sales

                                         16 not in the ordinary course of business may be by private sale or by public auction.” Fed. R. Bankr.

                                         17 P. 6004(f)(1). See Krebs Chrysler-Plymouth, Inc. v. Valley Motors, Inc., 141 F.3d 490, 498 (3d Cir.

                                         18 1998); see also In re Trans World Airlines, Inc., No. 01-00056 (PJW), 2001 WL 1820326, at *4

                                         19 (Bankr. D. Del. Apr. 2, 2001) (“[I]t is worth noting that a § 363(b) sale transaction does not require

                                         20 an auction procedure. The auction procedure has developed over the years as an effective means

                                         21 for producing an arm’s length fair value transaction.”). As set forth in In re Nepsco, Inc., 36 B.R.

                                         22 25, 26-27 (Bankr. D. Me. 1983):

                                         23                   [C]urrent Bankruptcy Rule [6004(f)(1)] provides that all sales not in
                                                              the ordinary course of business may be private or by public auction.
                                         24                   If the sale is private, all creditors receive notice of the terms and
                                                              conditions of the sale and the time fixed for filing objections. [] If no
                                         25                   objections are filed, the trustee may proceed with the sale without
                                                              either a hearing or a court order. [] Clearly, the thrust of this statutory
                                         26                   scheme is to provide maximum flexibility to the trustee, subject to the
                                                              oversight of those for whose benefit he acts, i.e., the creditors of the
                                         27                   estate. This scheme also promotes Congress’ intent of keeping
                                                              bankruptcy judges out of the administrative aspect of bankruptcy
                                         28                   cases . . . .

                                                                                                  8
                                              110250566\V-8
                                        Case 2:18-bk-20151-ER         Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                   Desc
                                                                       Main Document    Page 16 of 99


                                          1            As a general proposition, to approve a use, sale or lease of property other than in the ordinary

                                          2 course of business, the Court must find “some articulated business justification.” See, e.g., In re

                                          3 Gardens Reg. Hosp. and Med. Ctr., Inc. (“In re Gardens”), 567 B.R. 802, 825 (Bankr. C.D. Cal.

                                          4 2017); In re Martin (Myers v. Martin), 91 F.3d 389, 395 (3d Cir. 1996) (citing In re Schipper (Fulton

                                          5 State Bank v. Schipper), 933 F.2d 513, 515 (7th Cir. 1991)); In re Abbotts Dairies of Pa., Inc., 788

                                          6 F.2d 143 (3d Cir. 1986) (implicitly adopting the “sound business judgment” test of Lionel Corp. and

                                          7 requiring good faith); Comm. of Equity SEC Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d

                                          8 1063, 1070 (2d Cir. 1983); In re Delaware and Hudson Ry. Co., 124 B.R. 169 (D. Del. 1991)

                                          9 (concluding that the Third Circuit adopted the “sound business judgment” test in the Abbotts Dairies

                                         10 decision). Similarly, in the Ninth Circuit, “cause” exists for authorizing a sale of estate assets if it is
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 in the best interest of the estate, and a business justification exists for authorizing the sale. In re
         DENTONS US LLP




                                         12 Huntington, Ltd., 654 F.2d 578 (9th Cir. 1981); In re Walter, 83 B.R. 14, 19-20 (B.A.P. 9th Cir.
           (213) 623-9300




                                         13 1988).

                                         14            In determining whether a sale satisfies the business judgment standard, courts have held that:

                                         15 (1) there be a sound business reason for the sale; (2) accurate and reasonable notice of the sale be

                                         16 given to interested persons; (3) the sale yield an adequate price (i.e., one that is fair and reasonable);

                                         17 and (4) the parties to the sale have acted in good faith. In re Walter, 83 B.R. at 19-20; see also

                                         18 Titusville Country Club v. Pennbank (In re Titusville Country Club), 128 B.R. 396, 399 (Bankr.

                                         19 W.D. Pa. 1991).

                                         20            In In re MF Global, Inc., 535 B.R. 596 (Bankr. S.D.N.Y. 2015), the bankruptcy court

                                         21 approved a private sale of assets under the business judgment standard where only a single purchaser

                                         22 expressed interest in purchasing the assets and it was familiar with the rights which it would be

                                         23 assigned. Id. at 606. The trustee also demonstrated, among other things, that the interested parties

                                         24 received adequate and reasonable notice and both parties to the sale proceeded in good faith.

                                         25 Consequently, the court found that the trustee and debtor had presented “uncontroverted evidence”

                                         26 that the private sale “reflects the appropriate exercise of their sound business judgment” where the

                                         27 agreement was negotiated extensively, no party objected to the proposed sale, and there was no

                                         28 dispute about the adequacy of the consideration.

                                                                                                  9
                                              110250566\V-8
                                        Case 2:18-bk-20151-ER         Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                    Desc
                                                                       Main Document    Page 17 of 99


                                          1            Here, the Debtors exercised their “sound business judgment” in making a decision to sell the

                                          2 Purchased Assets to Silicon Valley in a private sale. The Debtors engaged in extensive, arms-length

                                          3 negotiations with Silicon Valley and its advisors over the terms of the Agreement. Adcock

                                          4 Declaration, ¶ 11. The $1,270,000 of proceeds from the sale will generate funds for the benefit of

                                          5 the estate. Id. Also, as part of the consideration for the Agreement, Silicon Valley will assume the

                                          6 obligations under the Designated Contracts and Assigned Leases, thus relieving the estates of

                                          7 rejection damages associated with the rejection of the Assigned Leases and Designated Contracts.

                                          8 Id. A failure to consummate a sale of the Purchased Assets to Silicon Valley would result in virtually

                                          9 no return to the estates for the Purchased Assets and the rejection of the PSA, the Assigned Leases

                                         10 and Designated Contracts, causing the estates to incur additional claims. Id. Accordingly, there is
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 no question that the proposed sale of the Purchased Assets to Silicon Valley is in the best interests
         DENTONS US LLP




                                         12 of the Debtors’ estates. Id.
           (213) 623-9300




                                         13            2.     Section 363(f)
                                         14            Pursuant to § 363(f) , a debtor’s assets may be sold free and clear of any and all liens, claims,

                                         15 interests and other encumbrances if any one of the following conditions are satisfied: (1) applicable

                                         16 nonbankruptcy law permits sale of such property free and clear of such interest; (2) such entity

                                         17 consents; (3) such interest is a lien and the price at which such property is to be sold is greater than

                                         18 the aggregate value of all liens on such property; (4) such interest is in bona fide dispute; or (5) such

                                         19 entity could be compelled, in a legal or equitable proceeding, to accept a money satisfaction of such

                                         20 interest. 11 U.S.C. § 363(f).

                                         21            In this instance, the Purchased Assets may be sold free and clear of all Interests pursuant to

                                         22 §§ 363(f)(1), (f)(2) or (f)(5). For example, any secured creditors’ liens will attach to the proceeds

                                         23 of sale in the same priority that the secured creditors held a security interest in the Purchased Assets

                                         24 being sold. Furthermore, parties with a potential interest in the Purchased Assets will receive notice

                                         25 of the proposed transaction and the lack of objection to the sale should be deemed consent to the

                                         26 sale under § 363(f)(2).

                                         27            Thus, in accordance with § 363(f), the transfer of the Purchased Assets to Silicon Valley will

                                         28 be a legal, valid, enforceable and effective transfer of the Purchased Assets, and will vest Silicon

                                                                                                 10
                                              110250566\V-8
                                        Case 2:18-bk-20151-ER         Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                Desc
                                                                       Main Document    Page 18 of 99


                                          1 Valley with all right, title, and interest in the Purchased Assets free and clear of all liens, claims,

                                          2 encumbrances and interests.

                                          3 C.         THE COURT SHOULD APPROVE THE ASSUMPTION AND ASSIGNMENT OF
                                          4            DESIGNATED CONTRACTS AND ASSIGNED LEASES TO SILICON VALLEY
                                          5            Barring exceptions not relevant here, § 365(a) authorizes a debtor in possession, “subject to

                                          6 the Court’s approval, ... [to] assume or reject any executory contract or unexpired lease of the

                                          7 debtor.” A debtor in possession may assume or reject executory contracts and unexpired leases for

                                          8 the benefit of the estate. Agarwal v. Pomona Valley Med. Grp., Inc. (In re Pomona Valley Med.

                                          9 Grp., Inc.), 476 F.3d 665, 671 (9th Cir. 2007); In re Chi-Feng Huang, 23 B.R. 798, 801 (B.A.P. 9th

                                         10 Cir. 1982) (“The primary issue is whether rejection would benefit the general unsecured creditors.”).
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 In reviewing a debtor in possession’s decision to assume or reject an executory contract or unexpired
         DENTONS US LLP




                                         12 lease, a bankruptcy court should apply the “business judgment test” to determine whether it would
           (213) 623-9300




                                         13 be beneficial to the estate to assume it. See In re Hertz, 536 B.R. 434, 442 (Bankr. C.D. Cal. 2015);

                                         14 Pomona Valley Med. Grp., 476 F.3d at 670. The business judgment standard requires that the Court

                                         15 follow the business judgment of the debtor unless that judgment is the product of “bad faith, whim,

                                         16 or caprice.” Pomona Valley Med. Grp., 476 F.3d at 670 (quoting Lubrizol Enters. v. Richmond Metal

                                         17 Finishers, 756 F.2d 1043, 1047 (4th Cir. 1985), cert. denied, 475 U.S. 1057 (1986)).

                                         18            Pursuant to § 365(f)(2), a debtor may assign its executory contracts and unexpired leases,

                                         19 provided the debtor first assumes such executory contracts and unexpired leases in accordance with

                                         20 § 365(b)(1), and provides adequate assurance of future performance by the assignee. Pursuant to §

                                         21 365(b)(1), assumption of executory contracts and unexpired leases requires a debtor to: (a) cure any

                                         22 existing defaults under such agreements; (b) compensate all non-debtor parties to such agreements

                                         23 for any actual pecuniary loss resulting from the defaults; and (c) provide adequate assurance of

                                         24 future performance under the contract or lease. 11 U.S.C. § 365(b)(1); see also In re Bowman, 194

                                         25 B.R. 227, 230 (Bankr. D. Ariz. 1995); In re AEG Acquisition Corp., 127 B.R. 34, 44 (Bankr. C.D.

                                         26 Cal. 1991), aff’d, 161 B.R. 50 (B.A.P. 9th Cir. 1993). Pursuant to § 365(f)(1), a debtor may assign

                                         27 an executory contract or unexpired lease pursuant to § 365(f)(2) notwithstanding any provision in

                                         28

                                                                                                11
                                              110250566\V-8
                                        Case 2:18-bk-20151-ER         Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                Desc
                                                                       Main Document    Page 19 of 99


                                          1 such executory contract or unexpired lease that prohibits, restricts or conditions the assignment of

                                          2 such executory contract or unexpired lease.

                                          3            The assumption and assignment of executory contracts and unexpired leases furthers the

                                          4 goals of chapter 11 of promoting reorganization by balancing the debtor’s interest in maximizing

                                          5 the value of its estate against the contracting party’s interest in receiving the benefit of its bargain

                                          6 and being protected against default by the debtor after assumption has occurred. In re Embers 86th

                                          7 Street. Inc., 184 B.R. 892, 896 (Bankr. S.D.N.Y. 1995).

                                          8            Here, the Debtors seek the Court’s authority to assume and assign to Silicon Valley, pursuant

                                          9 to the terms of the Agreement, all of the Designated Contracts and Assigned Leases upon the Closing

                                         10 Date. Silicon Valley shall pay the cure costs, if any, associated with each Designated Contract and
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 Assigned Lease, in the amounts listed on Exhibits A and D, directly to each contract counter-party
         DENTONS US LLP




                                         12 on or prior to the Closing Date. Adcock Declaration, ¶ 12. If the actual cure costs exceed the
           (213) 623-9300




                                         13 aggregate amount listed on Exhibits A and D, the Debtors shall be responsible to pay the excess

                                         14 amount of actual cure costs. Id.

                                         15            The assignment of the Designated Contracts and Assigned Leases to Silicon Valley is

                                         16 necessary to effectuate the sale of the Purchased Assets to Silicon Valley so that Silicon Valley can

                                         17 continue to operate the Clinics. Adcock Declaration, ¶ 13. Thus, the Debtors have exercised their

                                         18 reasonable business judgment in assuming and assigning the Designated Contracts and Assigned

                                         19 Leases to Silicon Valley. Id.

                                         20            During the course of negotiations on the Agreement, Silicon Valley has simultaneously

                                         21 engaged in discussions with the counter-parties to the Designated Contracts and Assigned Leases

                                         22 for a continuing relationship under the Designated Contracts and Assigned Leases. Adcock

                                         23 Declaration, ¶ 14.

                                         24 D.         THE COURT SHOULD APPROVE THE REJECTION OF THE REJECTED
                                         25            LEASES AND EXECUTORY CONTRACTS
                                         26            The Debtors also seek the Court’s authority to reject all of the Rejected Leases associated

                                         27 with the Clinics, except for the Assigned Leases. The Debtors also seek authority to reject those

                                         28 executory contracts, if any, that are not assigned to Silicon Valley as Designated Contracts (the

                                                                                                12
                                              110250566\V-8
                                        Case 2:18-bk-20151-ER        Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                  Desc
                                                                      Main Document    Page 20 of 99


                                          1 “Rejected Contracts”). Section 365(a) authorizes a debtor in possession, “subject to the Court’s

                                          2 approval, . . . [to] assume or reject any executory contract or unexpired lease of the debtor.” 11

                                          3 U.S.C. § 365(a) (made applicable by § 1107(a)). In reviewing a debtor in possession’s decision to

                                          4 assume or reject an executory contract or unexpired lease, a bankruptcy court should apply the

                                          5 “business judgment test” to determine whether to approve the assumption or rejection. See N.L.R.B.

                                          6 v. Bildisco & Bildisco, 465 U.S. 513, 523, 104 S. Ct. 1188, 1194, 79 L. Ed. 2d 482 (1984)

                                          7 (recognizing that the business judgment rule is used in reviewing motions to reject executory

                                          8 contracts); Pomona Valley Med. Grp., 476 F.3d at 670. The business judgment standard requires

                                          9 that the bankruptcy court “presume that the debtor-in-possession acted prudently, on an informed

                                         10 basis, in good faith, and in the honest belief that the action taken was in the best interests of the
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 bankruptcy estate.” Pomona Valley Med. Grp., 476 F.3d at 670. As a result, the bankruptcy court
         DENTONS US LLP




                                         12 should approve rejection “unless it finds that the debtor-in-possession’s conclusion that rejection
           (213) 623-9300




                                         13 would be ‘advantageous is so manifestly unreasonable that it could not be based on sound business

                                         14 judgment, but only on bad faith, or whim or caprice.’” Id. (quoting Lubrizol Enters., 726 F.2d at

                                         15 1047).

                                         16            Here, the Debtors’ decision to reject the Rejected Leases and Rejected Contracts

                                         17 indisputably falls within their sound business judgment. Each of the Rejected Leases and Rejected

                                         18 Contracts are real property leases or executory contracts associated with the Clinics which are not

                                         19 being assigned to Silicon Valley. Adcock Declaration, ¶ 15. Following the closing of the sale of

                                         20 the Purchased Assets to Silicon Valley, the Clinics will be operated by Silicon Valley, not the

                                         21 Debtors. Id. Thus, because the Rejected Leases and Rejected Contracts are not being assigned to

                                         22 Silicon Valley and because the Debtors will not operate the Clinics after closing of the sale, there is

                                         23 not benefit to the Debtors’ estates to remain obligated under the Rejected Leases and Rejected

                                         24 Contracts. Id. Accordingly, rejection of the Rejected Leases and Rejected Contracts as of the

                                         25 closing of the sale of the Purchased Assets to Silicon Valley is in the estates’ best interests, and such

                                         26 a decision falls squarely within the Debtors’ sound business judgment. Id.

                                         27

                                         28

                                                                                               13
                                              110250566\V-8
                                        Case 2:18-bk-20151-ER         Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                   Desc
                                                                       Main Document    Page 21 of 99


                                          1                                                      V.
                                          2                                               CONCLUSION
                                          3            For all the reasons set forth herein, the Debtors request the Court enter an order (i) approving

                                          4 the Agreement pursuant to Rule 9019, (ii) authorizing the private sale of the Purchased Assets to

                                          5 Silicon Valley, under § 363, free and clear of all liens, claims, encumbrances and interests, (iii)

                                          6 approving the assumption and assignment of the Designated Contracts and Assigned Leases to

                                          7 Silicon Valley and (iv) approving the rejection of the Rejected Leases and Rejected Contracts.

                                          8

                                          9    Dated: February 26, 2019                               DENTONS US LLP
                                                                                                      SAMUEL R. MAIZEL
                                         10                                                           TANIA M. MOYRON
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11
         DENTONS US LLP




                                         12                                                           By     /s/ Tania M. Moyron
           (213) 623-9300




                                                                                                             Tania M. Moyron
                                         13
                                                                                                      Attorneys for the Chapter 11 Debtors and
                                         14                                                           Debtors In Possession

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                                 14
                                              110250566\V-8
                                        Case 2:18-bk-20151-ER        Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                 Desc
                                                                      Main Document    Page 22 of 99


                                          1                            DECLARATION OF RICHARD G. ADCOCK
                                          2            I, Richard G. Adcock, declare, that if called as a witness, I would and could competently

                                          3 testify thereto, of my own personal knowledge, as follows:

                                          4            1.     I am the Chief Executive Officer of Verity Health System of California, Inc.

                                          5 (“VHS”). I became the Debtors’ Chief Executive Officer effective January 2018. Prior thereto, I

                                          6 served as VHS’s Chief Operating Officer since August 2017.

                                          7            2.     Except as otherwise indicated herein, this Declaration is based upon my personal

                                          8 knowledge, my review of relevant documents, information provided to me by employees of the

                                          9 Debtors or the Debtors’ legal and financial advisors, or my opinion based upon my experience,

                                         10 knowledge, and information concerning the Debtors’ operations and the healthcare industry. If
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 called upon to testify, I would testify competently to the facts set forth in this Declaration.
         DENTONS US LLP




                                         12            3.     This Declaration is in support of the Debtors’ Notice And Motion To Approve (I)
           (213) 623-9300




                                         13 Settlement And Asset Purchase Agreement By And Between Debtors Verity Medical Foundation

                                         14 And Verity Health Services Of California, Inc., Silicon Valley Medical Development, LLC and San

                                         15 Jose Medical Group, (II) Assumption and Assignment of Certain Contracts and Leases to Silicon

                                         16 Valley Medical Development, LLC, and (III) Rejection of Certain Leases (“Motion”) and for all

                                         17 other purposes permitted by law.

                                         18            4.     Verity Medical Foundation (“VMF”) holds a long-term professional services

                                         19 agreement with San Jose Medical Group (“SJMG”) (the “PSA”). SJMG is a California professional

                                         20 corporations that employs and contracts with physicians (such as nurse practitioners and physician’s

                                         21 assistants) who are directly engaged in the provision of professional medical services.

                                         22            5.     Under the PSA, SJMG provides professional medical services to the VMF medical

                                         23 clinics listed on Exhibit A to the Agreement (the “Clinics”). Each of the Clinics are subject to real

                                         24 property leases which are listed on Exhibit A to the Settlement and Asset Purchase Agreement

                                         25 between VMF, VHS, Silicon Valley Medical Development, LLC (“Silicon Valley”) and SJMG (the

                                         26 “Agreement”).

                                         27            6.     The Agreement terminates the PSA and releases all claims between SJMG and VMF

                                         28 (including any rejection damages claims arising from the termination of the PSA and any other

                                                                                               15
                                              110250566\V-8
                                        Case 2:18-bk-20151-ER         Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                     Desc
                                                                       Main Document    Page 23 of 99


                                          1 claims arising under the PSA), except for any claims explicitly preserved under the Agreement, and

                                          2 provides that SJMG shall pay VMF $104,963.83 prior to closing in full satisfaction of the SJMG

                                          3 Note (more specifically defined in the Agreement). The agreements reached, as result of the

                                          4 discussions among and between the Debtors, Silicon Valley, SJMG and certain other parties, are

                                          5 incorporated in the Agreement.

                                          6            7.     The Agreement also provides for the purchase the Purchased Assets (as defined in

                                          7 the Agreement) of the Clinics by Silicon Valley, by way of private sale and subject to Bankruptcy

                                          8 Court approval. After closing of the sale, Silicon Valley intends to continue to operate the Clinics.

                                          9            8.     I believe that the Agreement is fair and equitable and in the best interests of the estate.

                                         10 The Agreement generates $1.27 million of funds for the estates, it also resolves all claims held by
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 SJMG against the Debtors, including those arising under the PSA, relieves the Debtors’ estates from
         DENTONS US LLP




                                         12 any rejection damages that would have arisen had the PSA been rejected in instead of terminated by
           (213) 623-9300




                                         13 the Agreement, provides for repayment of the SJMG Note, and it allows the Clinic to continue to

                                         14 serve patients in the community.

                                         15            9.     The consummation of the Agreement eliminates disputes arising under the PSA

                                         16 between SJMG and the Debtors and also provides for repayment of the SJMG Note. But for the

                                         17 Settlement, the Debtors and SJMG may have engaged in lengthy litigation regarding amounts owed

                                         18 by or to SJMG under the PSA. In particular, the Debtors made demands on SJMG for alleged

                                         19 overpayments under the PSA and SJMG asserted claims against the Debtors for alleged unpaid

                                         20 amounts owed under the PSA and for negligence. The litigation of these claims and counter-claims

                                         21 would be costly and their outcome uncertain.

                                         22            10.    In addition, the Agreement will result in SJMG’s retention of certain physicians. If

                                         23 not for the Agreement, upon rejection of the PSA, Verity Medical Grouip, P.C. (“VMG”) would

                                         24 terminate the employment of these physicians. By retaining those physicians, that enter into

                                         25 termination agreements with VMG, SJMG will assume certain employment related costs and

                                         26 alleviates the estates from termination costs related to those physicians.

                                         27            11.    The Debtors engaged in extensive, arms-length negotiations with Silicon Valley and

                                         28 its advisors over the terms of the Agreement. The $1,270,000 of proceeds from the sale will generate

                                                                                                 16
                                              110250566\V-8
                                        Case 2:18-bk-20151-ER        Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                Desc
                                                                      Main Document    Page 24 of 99


                                          1 funds for the benefit of the estate. Also, as part of the consideration for the Agreement, Silicon

                                          2 Valley will assume the obligations under the Designated Contracts (listed on Exhibit D to the

                                          3 Agreement) and Assigned Leases (listed on Exhibit A to the Agreement), thus relieving the estates

                                          4 of rejection damages associated with the rejection of the Assigned Leases and Designated Contracts.

                                          5 A failure to consummate a sale of the Purchased Assets to Silicon Valley would result in virtually

                                          6 no return to the estates for the Purchased Assets and the rejection of the PSA, the Assigned Leases

                                          7 and Designated Contracts, causing the estates to incur additional claims. Accordingly, I have

                                          8 concluded that the proposed sale of the Purchased Assets to Silicon Valley is in the best interests of

                                          9 the Debtors’ estates.

                                         10            12.    The Debtors also seek the Court’s authority to assume and assign to Silicon Valley,
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 pursuant to the terms of the Agreement, all of the Designated Contracts and Assigned Leases upon
         DENTONS US LLP




                                         12 the Closing Date. Silicon Valley shall pay the cure costs, if any, associated with each Designated
           (213) 623-9300




                                         13 Contract and Assigned Lease, in the amounts listed on Exhibits A and D to the Agreement, directly

                                         14 to each contract counter-party on or prior to the Closing Date. If the actual cure costs exceed the

                                         15 aggregate amount listed on Exhibits A and D, the Debtors shall be responsible to pay the excess

                                         16 amount of actual cure costs.

                                         17            13.    The assignment of the Designated Contracts and Assigned Leases to Silicon Valley

                                         18 is necessary to effectuate the sale of the Purchased Assets to Silicon Valley so that Silicon Valley

                                         19 can continue to operate the Clinics. Thus, the Debtors have exercised their reasonable business

                                         20 judgment in assuming and assigning the Designated Contracts and Assigned Leases to Silicon

                                         21 Valley.

                                         22            14.    During the course of negotiations on the Agreement, Silicon Valley has

                                         23 simultaneously engaged in discussions with the counter-parties to the Designated Contracts and

                                         24 Assigned Leases for a continuing relationship under the Designated Contracts and Assigned Leases.

                                         25            15.    Each of the Rejected Leases (listed on Exhibit A to the Agreement) are real property

                                         26 leases of the Clinics which are not being assigned to Silicon Valley. Similarly, all rejected

                                         27 Contracts, if any, are contracts which are not being assigned to Silicon Valley. Following the closing

                                         28 of the sale of the Purchased Assets to Silicon Valley, the Clinics will be operated by Silicon Valley,

                                                                                              17
                                              110250566\V-8
                                        Case 2:18-bk-20151-ER        Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                   Desc
                                                                      Main Document    Page 25 of 99


                                          1 not the Debtors. Thus, because the Rejected Leases and Rejected Contracts are not being assigned

                                          2 to Silicon Valley and because the Debtors will not operate the Clinics after closing of the sale, there

                                          3 is not benefit to the Debtors’ estates to remain obligated under the Rejected Leases and Rejected

                                          4 Contracts. Accordingly, I believe that the rejection of the Rejected Leases and Rejected Contracts

                                          5 as of the closing of the sale of the Purchased Assets to Silicon Valley is in the estates’ best interests.

                                          6            I declare under penalty of perjury and of the laws in the United States of America, the

                                          7 foregoing is true and correct.

                                          8            Executed this 26th day of February, 2019, at Los Angeles, California.

                                          9

                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                                                                                     [SIGNATURE PAGE TO BE SUBMITTED]
                                         11
                                                                                                           RICHARD G. ADCOCK
         DENTONS US LLP




                                         12
           (213) 623-9300




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                                18
                                              110250566\V-8
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 26 of 99



                              EXHIBIT 1
Case 2:18-bk-20151-ER        Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                  Desc
                              Main Document    Page 27 of 99


                    SETTLEMENT AND ASSET PURCHASE AGREEMENT

        This SETTLEMENT AND ASSET PURCHASE AGREEMENT (this “Agreement”),
dated as of February 15, 2019, is by and between Silicon Valley Medical Development, LLC, a
California limited liability company and wholly owned entity of El Camino Hospital (“Buyer”);
Verity Medical Foundation, a California nonprofit public benefit corporation (“VMF”); Verity
Health System of California, Inc., a California nonprofit public benefit corporation (“VHS” and
collectively with VMF, “Seller”); and San Jose Medical Clinic, Inc. d/b/a San Jose Medical
Group, a California professional corporation (“SJMG”). Buyer, Seller, and SJMG, may each be
referred to herein as a “Party,” and collectively as the “Parties.”

       WHEREAS, Seller and their affiliated debtors (collectively, the “Debtors”) have filed
voluntary petitions for relief under Chapter 11 of Title 11 of the United States Code (the
"Bankruptcy Code"), pending in the United States Bankruptcy Court for the Central District of
California, Los Angeles Division (the "Bankruptcy Court") under lead Case No. 2:18bk-20151-
ER (the "Bankruptcy Case");

       WHEREAS, SJMG and VMF are parties to a certain Professional Services Agreement
dated April 1, 2012, as amended (the “PSA”), under which SJMG provides professional medical
services to VMF medical clinics listed on Exhibit A (the “Clinics”) and at Debtors’ hospitals;

        WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell to Buyer,
certain assets;

        WHEREAS, Buyer and SJMG intend to enter into agreements under which SJMG will
transition its professional medical services from Seller to Buyer and its affiliates; and in order to
effectuate such transition, SJMG and Seller desire to enter into certain agreements and to resolve
certain disputes between VHS and VMF, on the one hand, and SJMG, on the other hand, as more
fully described below;

       WHEREAS, the Parties intend to effectuate the sale of the Purchased Assets (defined
below) and the settlement of claims and disputes contemplated by this Agreement by seeking
approval of the Agreement by the Bankruptcy Court pursuant to a motion filed under Federal
Rule of Bankruptcy Procedure 9019, incorporating a request for approval of the sale under
Section 363 of the Bankruptcy Code (the “Settlement and Sale Motion”).

      NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants contained in this Agreement, and for their mutual reliance and incorporating into this
Agreement the above recitals, the parties hereto agree as follows:

           ARTICLE I - PURCHASE OF ASSETS

      Section 1.1.     Parties to Article I. For the purposes of this Article I, SJMG shall not be
deemed a “Party”.

      Section 1.2. Purchased Assets.      Subject to final approval of the transactions
contemplated by this Agreement by the Bankruptcy Court and upon the terms and subject to the

                                                 1
4828-5181-1719.11
Case 2:18-bk-20151-ER           Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                     Desc
                                 Main Document    Page 28 of 99


conditions contained in this Agreement, Seller will sell to Buyer and Buyer will purchase from
Seller on the Closing Date (as defined in Section 1.4 below) the following interest, rights and
other assets of Seller (collectively, the “Purchased Assets”) free and clear of any and all lien,
pledge, mortgage, deed of trust, security interest, charge, claim, easement, enrichment, or other
similar encumbrance or restrictions as permitted under Section 363 of the Bankruptcy Code
(collectively the “Encumbrances”):

                   A.      Clinics’ Purchased Assets. The following interests, rights and other assets
           of Seller to the extent such assets are used exclusively in the operations of the Clinics:

                    i     all of the tangible personal property owned by Seller and used exclusively
                          in the operation of the Clinics, including equipment, furniture, machinery
                          and office furnishings as listed on Exhibit B (the “Tangible Assets”);

                    ii    all of the following to the extent used exclusively in the operation of the
                          Clinics, legally transferrable and not subject to prior consent of any third
                          party: operating manuals, forms, files, books, records, documents and
                          computer software, including, without limitation, all patient records in
                          electronic form, equipment records, electronic medical records, all as
                          listed on Exhibit C (collectively the “Books and Records”);

                    iii   all inventories of supplies, drugs (to the extent legally transferrable), food,
                          janitorial and office supplies and other disposables and consumables
                          located at the Clinics (the “Inventory”);

                    iv    all of Seller’s interest, to the extent assignable or transferable, in and to all
                          contracts and agreements (including, but not limited to, purchase orders)
                          exclusively with respect to the operation of the Clinics that have been
                          designated by Buyer as a contract to be assumed pursuant to Section 2.1
                          and listed on Exhibit D, which exhibit shall list any cure costs associated
                          with such contracts (the “Designated Contracts”);

                    v     the extent used exclusively with respect to the operation of the Clinics, all
                          of Seller’s web sites, URLs, and social media accounts, including but not
                          limited to, Facebook and LinkedIn as listed on Exhibit E (“Websites”);

                    vi    Seller’s right, title and interest in and to the telephone and facsimile
                          numbers used with respect to the operation of the Clinics as listed on
                          Exhibit F (“Phone and Fax Numbers”);

                    vii   the right to use any trademarks, service marks, trademark and service
                          mark registrations and registration applications, trade names, trade name
                          registrations, logos, domain names, trade dress, copyrights, copyright
                          registrations, website content, know- how, trade secrets and the corporate
                          or company names of the Clinics, together with all rights to sue and
                          recover damages for infringement, dilution, misappropriation or other
                          violation or conflict associated with any of the foregoing as listed on
                          Exhibit G (“IP”); and
                                                     2
4828-5181-1719.11
Case 2:18-bk-20151-ER            Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                 Desc
                                  Main Document    Page 29 of 99


                    viii   all goodwill of the Clinics.

        Section 1.3. Excluded Assets. Notwithstanding anything to the contrary in Section 1.2,
Seller shall retain all interests, rights and other assets owned directly or indirectly by it (or any of
such Seller’s affiliates) which are not among the Purchased Assets, including, without limitation,
the following interests, rights and other assets of Seller (collectively, the “Excluded Assets”):

                   A.     cash, cash equivalents and short-term investments, provided that any cash
           or cash equivalents generated by the services, goods, products and supplies provided by
           or performed by Buyer, its principals, staff and agents after the Closing Date shall not be
           deemed to fall within the definition of Excluded Assets; and

                   B.     all accounts and interest thereupon, notes and interest thereupon and other
           receivables of such Seller, including, without limitation, accounts, notes or other amounts
           receivable, and all claims, rights, interests and proceeds related thereto, including all
           accounts and other receivables, in each case arising from the rendering of services or
           provision of goods, products or supplies to outpatients at the Clinics, billed and unbilled,
           recorded and unrecorded, for services, goods, products and supplies provided prior to the
           Closing Date whether payable by Medicare, Medicaid, or any other payor (including an
           insurance company), or any health care provider or network (such as a health
           maintenance organization, preferred provider organization or any other managed care
           program) or any fiscal intermediary of the foregoing, private pay patients, private
           insurance or by any other source (collectively, “Accounts Receivable”) generated on or
           before the Closing Date.

        Section 1.4. Closing Date. Subject to the satisfaction or waiver of the conditions set
forth herein, the consummation of the transactions contemplated by this Agreement, which have
been approved by the Bankruptcy Court, shall take place within five (5) business days following
the satisfaction or waiver of all other conditions to Closing set forth in Section 5.1, at the offices
of Dentons US LLP, 601 South Figueroa St., Suite 2500, Los Angeles, CA 90017-5704 (or on
such other date at such other time and place as the parties shall agree in writing) (the “Closing
Date”). Unless otherwise agreed in writing by Seller and Buyer, the Closing Date shall occur on
April 1, 2019. Regardless of the actual time of the closing on the Closing Date, the closing shall
be deemed effective as of the first moment in time on the Closing Date.

       Section 1.5. Purchase Price. In consideration of the sale, conveyance, transfer and
delivery of the Purchased Assets, and subject to the terms and conditions herein, in addition to
the Assumed Liabilities (defined below), Buyer agrees to pay an aggregate purchase price for the
Purchased Assets of $1,270,000 (the “Purchase Price”). The Purchase Price shall be delivered
by Buyer to Seller (or its designee) on or before the Closing Date by wire transfer to such
account(s) as may be designated by Seller.

        Section 1.6. Liabilities. Buyer and Seller each acknowledge and agree that Buyer is
purchasing only the Purchased Assets and assuming only the liabilities set forth in Sections 1.2
and 1.8 as of the Closing Date (collectively, the “Assumed Liabilities”), and Buyer is not
assuming any other liabilities of Seller (all such other liabilities, including but not limited to any
taxes incurred by Seller at any time, and Seller’s accounts receivable being retained by Seller,
collectively “Excluded Liabilities”). Seller acknowledges and agrees that Seller shall remain
                                                     3
4828-5181-1719.11
Case 2:18-bk-20151-ER         Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                 Desc
                               Main Document    Page 30 of 99


liable and obligated to discharge and perform all of the Excluded Liabilities and the Assumed
Liabilities to the extent arising after the commencement of the Bankruptcy Case and prior to the
Closing Date, but only to the extent as required by the Bankruptcy Code. For the avoidance of
doubt, except as set forth in Section 2.1 below, Seller shall not be liable or obligated for any cure
amounts owed on account of a Designated Contract or Assigned Lease.

        Section 1.7. Bill of Sale and Assignment and Assumption Agreement. On the Closing
Date, Buyer and Seller shall enter into a bill of sale in substantially the form set forth on Exhibit
H attached hereto (the “Bill of Sale”). On the Closing Date, Buyer and Seller shall enter into the
assignment and assumption agreement in substantially the form set forth on Exhibit I attached
hereto (the “Assignment and Assumption Agreement”).

        Section 1.8. Real Property. Effective on the Closing Date, Seller shall reject those
certain real property leases designated for rejection on Exhibit A hereto (the “Rejected Leases”)
and assign to Buyer those certain leases designated for assignment on Exhibit A hereto (the
“Assigned Leases”). Exhibit A shall also include any cure costs associated with the Assigned
Leases. Except for the Assigned Leases, Buyer shall use its best efforts to negotiate and enter
into all new leases from the landlords or sub-landlords for any continued occupancy of the
Clinics beyond the Closing Date (the “New Leases”). As described in Section 1.10, Seller shall
use reasonable efforts to assist Buyer in entering into New Leases.

        Section 1.9. Employment. Buyer shall have no obligation to offer employment, hire
or otherwise retain any employees or contractors at the Clinics (collectively, the “Support
Personnel”). Seller shall issue all WARN notices to such Support Personnel as is necessary and
appropriate. Buyer shall not be responsible for any accrued but unused Paid Time Off (“PTO”)
credited to the Support Personnel immediately prior to the Closing Date and shall not be
responsible for any payments for unused PTO to such employees. For the avoidance of doubt,
nothing herein shall be interpreted as an agreement by the Seller to assume PTO or any other
employment related liability or obligations for any individual who is not an employee of Seller
including, but not limited to, any PTO or employment related liabilities for physicians employed
by SJMG.

        Section 1.10. Transition Services Agreement. VMF and Buyer shall enter into a
Transition Services Agreement whereby VMF will provide support in the assignment of
Designated Contracts, agreements and leases (including payor agreements), payer
communication, medical records transfer and patient communication, prior-to and post-closing
(the “TSA”).

        Section 1.11. Communications. Buyer and Seller shall work together in good faith to
create a plan of communications to Clinics’ patients and payors. Prior to the issuance of written
communication to Clinics’ patients or payors, Seller and Buyer shall have the right to review and
comment on and provide final approval of the form and substance of any such communication.

           Section 1.12. Disclaimer of Warranties; Release and Waiver of Claims.

                A.   THE PURCHASED ASSETS TRANSFERRED TO BUYER WILL BE
           SOLD BY SELLER AND PURCHASED BY BUYER IN THEIR PHYSICAL
           CONDITION ON THE CLOSING DATE, “AS IS, WHERE IS AND WITH ALL
                                                 4
4828-5181-1719.11
Case 2:18-bk-20151-ER          Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02               Desc
                                Main Document    Page 31 of 99


           FAULTS AND NONCOMPLIANCE WITH LAWS” WITH NO WARRANTIES,
           INCLUDING,     WITHOUT    LIMITATION,    THE   WARRANTIES     OF
           MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE,
           SUITABILITY, USAGE, WORKMANSHIP, QUALITY, PHYSICAL CONDITION,
           OR VALUE, AND ANY AND ALL SUCH OTHER REPRESENTATIONS AND
           WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED. ALL OF THE
           PROPERTIES, ASSETS, RIGHTS, LICENSES, PERMITS, PRIVILEGES,
           LIABILITIES, AND OBLIGATIONS OF SELLER INCLUDED IN THE PURCHASED
           ASSETS, THE ASSUMED LIABILITIES ARE BEING ACQUIRED OR ASSUMED
           “AS IS, WHERE IS” ON THE CLOSING DATE AND IN THEIR PRESENT
           CONDITION, WITH ALL FAULTS AND WITH ALL EXISTING LIENS, WHETHER
           KNOWN OR UNKNOWN. ALL OF THE TANGIBLE PURCHASED ASSETS
           SHALL BE FURTHER SUBJECT TO NORMAL WEAR AND TEAR AND NORMAL
           AND CUSTOMARY USE OF THE INVENTORY AND SUPPLIES IN THE
           ORDINARY COURSE OF BUSINESS UP TO THE CLOSING DATE.

                   B.     Buyer acknowledges that Buyer will be examining, reviewing and
           inspecting all matters which in Buyer’s judgment bear upon the Purchased Assets, Seller,
           the Clinics, the business of the Clinics and their value and suitability for Buyer’s
           purposes and is relying solely on Buyer’s own examination, review and inspection of the
           Purchased Assets and Assumed Liabilities.

                  C.      Buyer acknowledges that the representations and warranties of Seller
           contained in Section 4.1 are the sole and exclusive representations and warranties made
           by Seller to Buyer.

           ARTICLE II - TRANSFER AND TERMINATION OF CERTAIN AGREEMENTS

        Section 2.1. Assignment of Contracts from Seller to Buyer. Seller seeks to assign and
Buyer seeks to assume and accept assignment of the Designated Contracts listed on Exhibit D
hereto effective as of the Closing Date. Buyer reserves the right to amend Exhibit D to add
additional Designated Contracts until the day which is not later than fourteen (14) days prior to
the hearing to approve the Settlement and Sale Motion. Buyer reserves the right to remove
Designated Contracts from Exhibit D at any time until the hearing to approve the Settlement and
Sale Motion. Seller shall provide notice to counter-parties to the Designated Contracts of the
Seller’s intent to assume and assign the Designated Contracts and the cure costs as listed on
Exhibit D, if any, for such Designated Contracts. On the Closing Date, Buyer shall pay, or be
contractually obligated to pay by agreement with the contract counter-party, all cure costs
associated with a Designated Contract or Assigned Lease directly to the counter-party to the
Designated Contract or Assigned Lease that is assumed and assigned pursuant to this Agreement.
To the extent that cure costs for Designated Contracts or Assigned Leases exceeds the amounts
listed in Exhibit D or Exhibit A, in the aggregate, Seller shall be responsible to pay the amount
by which the actual cure costs exceed the aggregate amount listed in Exhibit D and Exhibit A.

       Section 2.2. Assignment of Contracts from SJMG to Buyer. SJMG seeks to assign and
Buyer seeks to assume and accept assignment of the contracts listed on Exhibit J hereto (the
“SJMG Assigned Contracts”) effective as of the Closing Date. Seller and SJMG agree to work
with Buyer to assign all of SJMG’s interest, to the extent assignable or transferable, in and to all
                                                  5
4828-5181-1719.11
Case 2:18-bk-20151-ER       Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                Desc
                             Main Document    Page 32 of 99


SJMG Assigned Contracts along with all security deposits held by counterparties to the SJMG
Assigned Contracts or by SJMG, and all claims, causes of action, rights and defenses against
counterparties to the SJMG Assigned Contracts, through mutually agreeable written assignment
and assumption agreements prior to the Closing Date.

        Section 2.3. Termination of Certain Agreements. On the Closing Date, SJMG and
Seller hereby agree that (a) the PSA, and (b) any other agreements between SJMG or any
physicians working at the Clinics, on the one hand, and any VHS affiliate, on the other hand,
including all medical directorship agreements (collectively, the “Terminated Agreements”), are
hereby terminated by mutual agreement and without liability to the parties thereto (including,
without limitation, any claims for “rejection damages”), and shall therefore have no further force
and effect. Additionally, Seller shall authorize Verity Medical Group, P.C. (“VMG”) to enter
into termination and settlement agreements (“Physician Termination Agreements”) with those
physicians listed on Exhibit K (“GPC Physicians”) and who will transition to SJMG. Such
Physician Termination Agreements shall (i) terminate the physician’s employment with VMG;
(ii) be executed by VMG and each physician prior to the Closing Date; and (iii) release VMG,
Seller, and other VHS affiliates of all claims arising under the physician’s employment
agreement as of the Closing Date, regardless of when such claim arose. As a condition to
closing, SJMG shall have entered into employment agreements with those physicians who have
entered into Physician Termination Agreements.

           ARTICLE III - SETTLEMENT AND RELEASE

       Section 3.1. Parties to Article III. For the purposes of this Article III, Buyer shall not
be deemed a “Party”.

       Section 3.2. Repayment of the SJMG Note. VMF and SJMG entered into that certain
Promissory Note in the amount of $150,000, dated August 1, 2018, as amended (the “SJMG
Note”), of which $104,963.83 remains unpaid. As a condition to closing, on or before the
Closing Date, SJMG shall pay VMF $104,963.83 by wire transfer in satisfaction of the SJMG
Note. Such payment shall completely satisfy SJMG’s obligations under the SJMG Note and
extinguish VMF’s right to recover any additional payment thereunder.

        Section 3.3. General Release. In consideration of promises in this Agreement, and as a
material inducement to Seller and SJMG entering into this Agreement, the Seller and SJMG
agree, each on behalf of itself, its representatives, successors and assigns and anyone claiming
by, through or for anyone making a claim on such Party’s behalf, to irrevocably and
unconditionally waive, RELEASE and FOREVER DISCHARGE the other Party hereto from
any and all liability, actions, causes of actions, common law claims, statutory claims under state
or federal law that such releasing Party may now or hereafter have against another Party hereto
and/or have on account of, arising out of, or in connection with all interactions, transactions or
contracts, express or implied, between such Parties hereto, except as specifically preserved.

       Section 3.4. Releases Specific to SJMG, VMF and VHS: VHS and VMF, on the one
hand, and SJMG, on the other, agree that the general releases contained in Section 3.3, shall,
without limitation, release (i) all claims of SJMG against VMF, VHS and their affiliates arising
under the PSA, including without limitation, (x) any “rejection damages” arising from the
termination of the PSA; (y) any claims for amounts owed to SJMG under the PSA as set forth in
                                                6
4828-5181-1719.11
Case 2:18-bk-20151-ER            Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                 Desc
                                  Main Document    Page 33 of 99


those certain proof of claim numbers 707, 708, 712, and 716; and (z) any claims for alleged
breach of the PSA and/or negligence arising under the PSA; and (ii) all claims of VHS and/or
VMF against SJMG and its affiliates arising under the PSA, including without limitation, any
claims for alleged overpayments to SJMG under the PSA. For the avoidance of doubt, nothing
in Sections 3.3 and 3.4 shall release SJMG’s obligation under the SJMG Note. Notwithstanding
SJMG’s release of claims under the PSA as contained herein, VMF shall make regularly
scheduled payments to SJMG arising under the PSA through and including March 31, 2019;
provided, however, that SJMG expressly waives any and all rights, title and interest in and to any
payments that would otherwise be payable by VMF or VHS under the PSA after March 31,
2019.

       Section 3.5. With respect to the claims identified and released pursuant to Sections 3.3
and 3.4 of this Agreement, Seller and SJMG hereby waive and releases any and all rights under
Section 1542 of the California Civil Code as said statute pertains to the claims being released
hereunder. California Civil Code Section 1542 reads as follows:

                    "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
                    CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
                    FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
                    KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS
                    OR HER INTERIM SETTLEMENT WITH THE DEBTOR."

                    SJMG and Seller   expressly agrees that this Agreement shall extend and apply to all
                    unknown, unsuspected and unanticipated damages within the scope of the releases
                    set forth herein, as well as those that are now disclosed.

     ARTICLE IV - REPRESENTATIONS AND WARRANTIES AND COVENANTS
OF THE PARTIES

        Section 4.1. Representations and Warranties of Seller. VMF and VHS, jointly and
severally, represent and warrant to Buyer as follows:

                   A.      Seller has full power and authority to enter into this Agreement, to
           perform its obligations hereunder and carry out the transactions contemplated herein. No
           additional internal consents (other than Bankruptcy Court approval for this Agreement)
           are required in order for Seller to perform its obligations and agreements hereunder.

                   B.      Seller has good and marketable title to all of the Purchased Assets, and,
           subject to Bankruptcy Court approval of the Agreement, is entitled to transfer the
           Purchased Assets free and clear of any liens or encumbrance or restriction on transfer as
           set forth in Section 363 of the Bankruptcy Code.

                   C.      This Agreement has been duly and validly executed and delivered by
           Seller and, assuming due and valid execution by Buyer, this Agreement constitutes a
           valid and binding obligation of Seller enforceable in accordance with its terms subject to
           (a) applicable Bankruptcy Court approval and bankruptcy, reorganization, insolvency,
           moratorium and other laws affecting creditors’ rights generally from time to time in
           effect and (b) limitations on the enforcement of equitable remedies.
                                                     7
4828-5181-1719.11
Case 2:18-bk-20151-ER           Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                 Desc
                                 Main Document    Page 34 of 99


                  D.      Seller is a non-profit corporation duly organized, validly existing and in
           good standing under the laws of the State of California. Seller has all necessary power
           and authority to own, operate and lease its properties and to carry on its businesses as
           now conducted.

                   E.     Neither the execution and delivery by Seller of this Agreement nor the
           consummation of the transactions contemplated hereby by Seller nor compliance with
           any of the material provisions hereof by Seller, will violate, conflict with or result in a
           breach of any material provision of Seller’s articles of incorporation or bylaws or any
           other organizational documents of Seller or any contract, lease or other instrument by
           which Seller is bound; (b) require any approval or consent of, or filing with, any
           governmental agency or authority (other than approval from the Bankruptcy Court), (c)
           violate any law, rule, regulation, or ordinance to which Seller is or may be subject, (d)
           violate any judgment, order or decree of any court or other governmental agency or
           authority to which Seller is subject.

                   F.      Exhibit D contains any and all cure costs (as of the specific dates provided
           therein) that are associated with each Designated Contract and such amounts are true and
           correct, to the best of Seller’s knowledge as of the applicable dates listed on Exhibit D.

                   G.      Exhibit A contains any and all cure costs (as of the specific dates provided
           therein) that are associated with each Assigned Lease and such amounts are true and
           correct, to the best of Seller’s knowledge as of the applicable dates listed on Exhibit A.

        Section 4.2.      Representations and Warranties of Buyer. Buyer represents and warrants
to Seller as follows:

                   A.     Buyer has full power and authority to enter into this Agreement and has
           full power and authority to perform its obligations hereunder and to carry out the
           transactions contemplated hereby. No additional internal consents are required in order
           for Buyer to perform its obligations and agreements hereunder.

                   B.      This Agreement has been duly and validly executed and delivered by
           Buyer and, assuming due and valid execution by Seller, this Agreement constitutes a
           valid and binding obligation of Buyer enforceable in accordance with its terms subject to
           (a) applicable bankruptcy, reorganization, insolvency, moratorium and other laws
           affecting creditors’ rights generally from time to time in effect and (b) limitations on the
           enforcement of equitable remedies.

                   C.     Buyer is a limited liability company duly formed, validly existing and in
           good standing under the laws of the State of California, is or will be duly authorized to
           transact business in the State of California, and has full power and authority to own,
           operate and lease its properties and to carry on its business as now conducted.

                  D.      Neither the execution and delivery by Buyer of this Agreement nor the
           consummation of the transactions contemplated hereby nor compliance with any of the
           material provisions hereof by Buyer will (a) violate, conflict with or result in a breach of
           any material provision of the Articles of Organization, Limited Liability Company
                                                    8
4828-5181-1719.11
Case 2:18-bk-20151-ER           Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                 Desc
                                 Main Document    Page 35 of 99


           Agreement or other organizational documents of Buyer or any contract, lease or other
           instrument by which Buyer is bound; (b) require any approval or consent of, or filing
           with, any governmental agency or authority, (c) violate any law, rule, regulation, or
           ordinance to which Buyer is or may be subject, (d) violate any judgment, order or decree
           of any court or other governmental agency or authority to which Buyer is subject.

                   E.      Buyer acknowledges that it is purchasing the Purchased Assets on an “AS
           IS, WHERE IS” basis, and that Buyer is not relying on any representation or warranty
           (expressed or implied, oral or otherwise) made on behalf of Seller other than as expressly
           set forth in this Agreement. Buyer further acknowledges that Seller is only making the
           representations and warranties contained in Section 4.1 and Seller is not making any
           representations or warranties herein relating to the Purchased Assets or the operation of
           the Clinics on and after the Closing Date.

        Section 4.3. Representations and Warranties of SJMG. SJMG represents and warrants
to Seller and Buyer as follows:

                   A.     SJMG has full power and authority to enter into this Agreement and has
           full power and authority to perform its obligations hereunder and to carry out the
           transactions contemplated hereby. No additional internal consents are required in order
           for SJMG to perform its obligations and agreements hereunder.

                   B.      This Agreement has been duly and validly executed and delivered by
           SJMG and, assuming due and valid execution by Seller, this Agreement constitutes a
           valid and binding obligation of SJMG enforceable in accordance with its terms subject to
           (a) applicable bankruptcy, reorganization, insolvency, moratorium and other laws
           affecting creditors’ rights generally from time to time in effect and (b) limitations on the
           enforcement of equitable remedies.

                   C.     SJMG is a professional corporation duly formed, validly existing and in
           good standing under the laws of the State of California, is or will be duly authorized to
           transact business in the State of California, and has full power and authority to own,
           operate and lease its properties and to carry on its business as now conducted.

                   D.      Neither the execution and delivery by SJMG of this Agreement nor the
           consummation of the transactions contemplated hereby nor compliance with any of the
           material provisions hereof by SJMG will (a) violate, conflict with or result in a breach of
           any material provision of the Articles of Incorporation, Bylaws or other organizational
           documents of SJMG or any contract, lease or other instrument by which SJMG is bound;
           (b) require any approval or consent of, or filing with, any governmental agency or
           authority, (c) violate any law, rule, regulation, or ordinance to which SJMG is or may be
           subject, (d) violate any judgment, order or decree of any court or other governmental
           agency or authority to which SJMG is subject.

                  E.      SJMG acknowledges that Buyer is purchasing the Purchased Assets on an
           “AS IS, WHERE IS” basis, and that SJMG is not relying on any representation or
           warranty (expressed or implied, oral or otherwise) made on behalf of Seller other than as
           expressly set forth in this Agreement. SJMG further acknowledges that Seller is not
                                                    9
4828-5181-1719.11
Case 2:18-bk-20151-ER           Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                   Desc
                                 Main Document    Page 36 of 99


           making any representations or warranties herein relating to the Purchased Assets or the
           operation of the Clinics on and after the Closing Date.

           Section 4.4.   Covenants of All Parties.

                   A.      Upon the terms and subject to the conditions set forth in this Agreement,
           each of the Parties agrees to use reasonable best efforts to take, or cause to be taken, all
           actions, and to do, or cause to be done, and to assist and cooperate with the other Parties
           in doing, all things necessary, proper or advisable to consummate and make effective the
           transactions contemplated by this Agreement.

                  B.      Seller will use its reasonable best efforts to cause or obtain the satisfaction
           of the conditions applicable to Seller specified in Sections 5.1(A) and 5.1(C) below.
           Buyer will use its reasonable best efforts to cause or obtain the satisfaction of the
           conditions applicable to Buyer specified in Sections 5.1(A) and 5.1(B) below. SJMG will
           use its reasonable best efforts to cause or obtain the satisfaction of the conditions
           applicable to SJMG specified in Sections 5.1(A), 5.1(B), and 5.1(C) below.

                   C.     All costs and expenses incurred in connection with this Agreement and the
           transactions contemplated hereby including, without limitation, the fees and
           disbursements of counsel, financial advisors and accountants, shall be paid by the Party
           incurring such costs and expenses.

                   D.      Seller shall exercise reasonable efforts to obtain a “Sale Order” approving
           this Agreement, subject to its obligations in respect of any better and higher offer for
           Seller’s assets in accordance with the Bankruptcy Code. For purposes of this Agreement,
           the term “Sale Order” shall mean an order of the Bankruptcy Court authorizing the
           settlements proposed herein and sale of the Purchased Assets to Buyer pursuant to Rule
           9019 of the Federal Rules of Bankruptcy Procedure and Section 363 of the Bankruptcy
           Code consistent with this Agreement and in a form reasonably satisfactory to Buyer.

                   E.     Seller shall seek an order from the Bankruptcy Court retaining jurisdiction
           over all matters relating to claims against Seller as debtor solely in the Bankruptcy Court.

                   F.     In the event an appeal is taken or a stay pending appeal is requested from
           the Sale Order, Seller shall immediately notify Buyer and SJMG of such appeal or stay
           request and shall provide to Buyer and SJMG promptly a copy of the related notice of
           appeal or order of stay. Seller shall also provide Buyer and SJMG with written notice of
           any motion or application filed in connection with any appeal from either of such orders.
           In the event of an appeal of the Sale Order, Seller shall be primarily responsible for
           drafting pleadings and attending hearings as necessary to defend against the appeal.

       Section 4.5. Website Direction. As a material inducement to Buyer to enter into this
Agreement, as of the Closing Date and for a period of six (6) months after the Closing Date,
Seller shall provide clear information on Seller’s websites stating that Seller is no longer
providing services at the Clinics and the relocation of SJMG physicians and GPC Physicians to
providing services at SVMD’s clinic locations. Prior to the posting of such message on the


                                                    10
4828-5181-1719.11
Case 2:18-bk-20151-ER           Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02               Desc
                                 Main Document    Page 37 of 99


Closing Date, Buyer shall have the right to review and comment on and provide final approval of
the statement.

        Section 4.6. Amendment for Real Estate. In the event that: (a) the Bankruptcy Court
and Sale Order do not authorize the assumption and assignment to Buyer of each of the Assigned
Leases (provided that Buyer has paid or agreed to pay all cure costs) , or (b) prior to Closing,
Seller is unable to obtain the New Leases, then Parties shall enter into an amendment to this
Agreement to modify the terms of the Purchase Price and Purchased Assets, and any related
terms thereto, to remove the inclusion of such Clinic location (either at the Assigned Lease
location or the New Lease location) and any tangible assets in connection with such Clinic
location.

           ARTICLE V - CONDITIONS AND TERMINATION

           Section 5.1.   Conditions to the Obligations of the Parties.

                   A.     Conditions to Each Party's Obligations. The respective obligations of each
           Party to effect the transactions contemplated by this Agreement shall be subject to the
           fulfillment on or prior to the Closing Date of the following conditions:

                    i     No court or other governmental entity having jurisdiction over Seller,
                          SJMG or Buyer, or any of their respective subsidiaries, shall have enacted,
                          issued, promulgated, enforced or entered any law, rule, regulation,
                          executive order, decree, injunction or other order (whether temporary,
                          preliminary or permanent) which is then in effect and has the effect of
                          making the transactions contemplated by this Agreement illegal.

                    ii    The Bankruptcy Court shall have entered the Sale Order, which Sale Order
                          shall not have been reversed or subject to any stay and shall be in a form
                          and substance reasonably acceptable to the Buyer.

                    iii   VMG shall have entered into Physician Termination Agreements
                          described in Section 2.3 above, and such Physician Termination
                          Agreements shall contain a full release of any and all claims that such
                          physician may assert against VMG or Seller arising from such physician’s
                          termination.

                    iv    As described in Section 2.3, SJMG shall have entered into employment
                          agreements with those physicians who have entered into Physician
                          Termination Agreements.

                    v     SJMG and Buyer shall have entered into a professional services
                          agreement.

                    vi    SJMG shall have paid the SJMG Note as set forth in Section 3.2 above.

                    vii   Buyer shall have delivered to Seller the Purchase Price as set forth in
                          Section 1.5 above.

                                                   11
4828-5181-1719.11
Case 2:18-bk-20151-ER            Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                  Desc
                                  Main Document    Page 38 of 99


                    viii   Seller and Buyer shall have entered into the Bill of Sale and the
                           Assignment and Assumption Agreement as set forth in Section 1.7 above.

                    ix     Buyer shall pay, or be contractually obligated to pay, all cure costs listed
                           on Exhibit D that are associated with the Designated Contracts and all cure
                           costs listed on Exhibit A that are associated with the Assigned Leases
                           directly to the counter-party to the Designated Contract or Assigned Lease
                           (as applicable) that is assumed and assigned pursuant to this Agreement.
                           Further, pursuant to Section 2.1, to the extent that cure costs for
                           Designated Contracts or Assigned Leases exceeds the amounts listed in
                           Exhibit D or Exhibit A, in the aggregate, Seller shall have paid the amount
                           by which the actual cure costs exceed the aggregate amount listed in
                           Exhibit D and Exhibit A directly to the counter-party to the Designated
                           Contract or Assigned Lease (as applicable).

                    x      Buyer shall have entered into the New Leases as set forth in Section 1.8
                           above.

                    xi     VMF and Buyer shall have entered into the TSA as set forth in Section
                           1.10 above.

                    xii    Any and all third party consents required in connection with assignment of
                           the Designated Contracts and the SJMG Assigned Contracts shall have
                           been obtained.

                    xiii   SJMG shall have assigned the SJMG Assigned Contracts to Buyer in a
                           form satisfactory to Buyer, in its sole discretion.

                    xiv    Evidence of extended reporting period coverage (“Tail Coverage”),
                           providing for extended reporting periods for claims made after the Closing
                           Date in respect of events occurring prior to the Closing Date for the
                           medical care of patients of Seller, SJMG, and GPC Physicians shall be
                           delivered to Buyer. Such Tail Coverage will insure against professional
                           and general liabilities of Seller, SJMG, and GPC Physicians relating to all
                           periods prior to the Closing Date with respect to the provision of
                           professional medical services at the Clinics or other of Seller’s locations at
                           which physicians that are employed by or contracted with SJMG or GPC
                           Physicians provided services. Such Tail Coverage shall have the effect of
                           converting Seller’s applicable current professional and general liability
                           insurance into “occurrence based” coverage.

                    xv     Per Section 5.12(A), either: (1) the County of Santa Clara will have
                           vacated the Clinics and removed any and all of its equipment from the
                           Clinics prior to the Closing Date, or (2) Buyer and the County of Santa
                           Clara will have entered into a written agreement with respect to lab
                           services provided the Clinics.

                    xvi    Buyer, Seller, and SJMG shall agree on all Exhibits attached hereto.
                                                     12
4828-5181-1719.11
Case 2:18-bk-20151-ER              Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                     Desc
                                    Main Document    Page 39 of 99


                   B.      Conditions to Obligation of Seller. The obligation of Seller to effect the
           transactions contemplated by this Agreement shall be subject to the fulfillment on or
           prior to the Closing Date of the condition that Buyer and SJMG shall have performed in
           all material respects each of their covenants and agreements contained in this Agreement
           required to be performed on or prior to the Closing Date, including payment of the
           Purchase Price, and each of the representations and warranties of Buyer and SJMG
           contained in this Agreement shall be true and correct in all material respects on and as of
           the Closing Date as if made on and as of such date.

                   C.       Conditions to Obligations of Buyer. The obligations of Buyer to effect the
           transactions contemplated by this Agreement shall be subject to the fulfillment on or
           prior to the Closing Date of the condition that Seller and SJMG shall have performed in
           all material respects each of its covenants and agreements contained in this Agreement
           required to be performed on or prior to the Closing Date, and each of the representations
           and warranties of Seller and SJMG contained in this Agreement shall be true and correct
           in all material respects on and as of the Closing Date as if made on and as of such date.

           Section 5.2.     Conditions to be Fulfilled prior to or on March 24, 2019.

                   A.      Prior to or on March 24, 2019, Buyer shall either have: (i) entered into a
           written agreement with the County of Santa Clara with respect to lab services provided
           the Clinics, or (ii) directed Seller to have the County of Santa Clara to vacate the Clinics
           and removed any and all of its equipment from the Clinics prior to the Closing Date.

                    B.      Notwithstanding anything in this Agreement to the contrary, in the event
           that:

                         (i) the actions in Section 5.2(A) above have not been taken by the Buyer; or

                         (ii) any of the conditions to closing set forth in Sections 5.1(A)(i)-(v) and
                              5.1(A)(x)-(xvi) have not been fulfilled on or before March, 24, 2019,

                  unless such condition is waived by both Seller and Buyer in writing, either Seller
           or Buyer shall have the right, in its sole discretion, to declare this Agreement null and
           void and the Agreement shall have no further effect, each party to bear its own costs.

        Section 5.3. Termination. This Agreement may be terminated in writing at any time
prior to the Closing Date:

                  A.      By Buyer, if the Closing Date does not occur prior to or on April 1, 2019,
           and such failure is not due to a breach by Buyer other than due to Buyer’s breach of this
           Agreement;

                   B.    By Seller, (i) if the Closing Date does not occur prior to or on April 1,
           2019, and such failure is not due to a breach by Seller; other than due to Seller’s breach
           of this Agreement; or



                                                       13
4828-5181-1719.11
Case 2:18-bk-20151-ER          Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                  Desc
                                Main Document    Page 40 of 99


                  C.      By Buyer or Seller if, before the Closing Date, the other Party is in
           material breach of any representations, warranty, covenant or agreement contained herein
           and has not cured the same.

        Section 5.4. Effect of Termination. In the event this Agreement is terminated by one
Party, it shall be terminated in its entirety for all Parties.

           ARTICLE VI - MISCELLANEOUS

       Section 6.1. Entire Agreement; Modification. This Agreement, including the schedules
and exhibits hereto, constitutes the entire agreement and understanding of the Parties with
respect to the transactions contemplated hereby, supersedes any and all prior agreements and
understandings relating to the subject matter hereof (including any letter of intent) and may not
be modified, amended or terminated except in writing signed by the Parties.

       Section 6.2. Governing Law.            This Agreement and the agreements executed in
connection herewith shall be governed by the laws of the State of California (regardless of the
laws that might otherwise govern under applicable principles of conflicts of law of the State of
California) as to all matters including, but not limited to, matters of validity, construction, effect,
performance and remedies.

        Section 6.3. Jurisdiction. Each party hereto agrees that it shall bring any action or
proceeding in respect of any claim arising out of or related to this Agreement and the
transactions contained in or contemplated by this Agreement exclusively in (a) the Bankruptcy
Court so long as the Chapter 11 Case remains open and (b) after the close of the Chapter 11 Case
(if the Chapter 11 Case is not reopened) or in the event that the Bankruptcy Court determines
that it does not have jurisdiction, the United States District Court for the Central District of
California or any California State court sitting in Los Angeles County (together with the
Bankruptcy Court, the “Chosen Courts”), and solely in connection with claims arising under this
Agreement or the transactions contemplated hereby (i) irrevocably submits to the exclusive
jurisdiction of the Chosen Courts, (ii) waives any objection to laying venue in any such action or
proceeding in the Chosen Courts, (iii) waives any objection that the Chosen Courts are an
inconvenient forum or do not have jurisdiction over any party hereto, and (iv) agrees that service
of process upon such party in any such action or proceeding shall be effective if notice is given
in accordance with this Agreement.

        Section 6.4. Dispute Resolution. So long as the Bankruptcy Case remains open, the
parties may enforce this Agreement in the Bankruptcy Court and hereby consent to the
Bankruptcy Court’s jurisdiction with respect to all such matters.

        Section 6.5. Further Assurances. From time to time after the closing, at Buyer’s
request, and without further consideration from Buyer, Seller shall execute and deliver such
other instruments of conveyance and transfer and take such other actions as Buyer reasonably
may require to convey, transfer to and vest in Buyer and to put Buyer in possession of the
Purchased Assets.

      Section 6.6. Waiver of Compliance; Consents. Any failure of Seller, SJMG, or Buyer
to comply with any obligation, covenant, agreement or condition herein may be waived in
                                                  14
4828-5181-1719.11
Case 2:18-bk-20151-ER        Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                 Desc
                              Main Document    Page 41 of 99


writing by such Party, but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure. Whenever this Agreement requires or permits
consent by or on behalf of any Party hereto, such consent shall be given in writing in a manner
consistent with the requirements for a waiver of compliance as set forth in this Section 6.6.

        Section 6.7. Expenses. Each Party will pay its own legal, accounting and other
expenses incurred by such Party or on its behalf in connection with this Agreement and the
transactions contemplated herein.

        Section 6.8. Miscellaneous. This Agreement and all of the provisions hereof and the
other documents or agreements contemplated hereby shall be binding upon and inure to the
benefit of the Parties hereto and their respective heirs, successors and permitted assigns, but
neither this Agreement nor any of the rights, interests or obligations hereunder or under any of
the other documents or agreements contemplated hereby shall be assigned by any Party without
the written consent of the other Parties. This Agreement constitutes the product of the
negotiation of the Parties hereto and the enforcement hereof shall be interpreted in a neutral
manner, and not more strongly for or against any Party based upon the source of the
draftsmanship hereof. This Agreement may be executed in separate counterparts, each of which
when so executed shall be an original, but all of such counterparts shall together constitute but
one and the same instrument. The article and section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or interpretation of this
Agreement. This Agreement, which term as used throughout includes the exhibits hereto,
embodies the entire agreement and understanding of the Parties hereto in respect of the subject
matter contained herein. There are no restrictions, promises, representations, warranties,
covenants or undertakings other than those expressly set forth or referred to herein. This
Agreement supersedes all prior agreements and understandings between the Parties with respect
to such subject matter.

        Section 6.9. Publicity. Prior to the issuance of a press release by any Party, the non-
releasing Parties shall have the right to review and comment on and provide final approval of the
form and substance of any press release or other public disclosure that such Party is named in
and is materially related to this Agreement or any other transaction contemplated hereby.

        Section 6.10. Notices. All notices required by this Agreement shall be in writing, and
shall be deemed effective when personally delivered; when mailed by certified or registered
mail, return receipt requested; or when deposited with a comparably reliable postal delivery
service (such as Federal Express) or other courier service, or sent by facsimile or other electronic
transmission system, addressed to the other Party as follows:


If to Buyer:                   Silicon Valley Medical Development, Inc.
                               c/o Jill Gordon, Nixon Peabody LLP
                               300 South Grand Ave. Suite 4100
                               Los Angeles, CA 90071



                                                15
4828-5181-1719.11
Case 2:18-bk-20151-ER       Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02                Desc
                             Main Document    Page 42 of 99


If to Seller:                  Verity Health System
                               2040 East Mariposa Avenue
                               El Segundo, CA 90245
                               Attention: Elspeth Paul, General Counsel

If to SJMG:                    Teresa V. Pahl
                               Hanson Bridgett LLP
                               425 Market Street, 26th Floor
                               San Francisco, CA 94105

The above contact information may be changed by a notice delivered as set forth in this
Section 6.10.

        Section 6.11. Corporate Practice of Medicine. Nothing contained herein is intended to
constitute the use of a medical license for the practice of medicine by anyone other than a
licensed physician; aid any corporation to practice medicine when in fact such corporation is not
authorized to practice medicine; or do any other act or create any other arrangements in violation
of applicable law.

       Section 6.12. Health Law. Each party enters into this Agreement with the intent of
conducting their relationship in full compliance with applicable state, local and federal law
including without limitation, the Code, federal Medicare and Medicaid laws, and 42 U.S.C.
Section 1395nn and applicable regulations.


                    [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                               16
4828-5181-1719.11
Case 2:18-bk-20151-ER         Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02         Desc
                               Main Document    Page 43 of 99


           IN WITNESS WHEREOF, the parties have entered into this Agreement as of the Closing
Date.
SELLER:
VERITY MEDICAL FOUNDATION


By:
Name: Rich Adcock
Title: President
                                                    BUYER:
                                                    SILICON   VALLEY              MEDICAL
VHS:                                                DEVELOPMENT, LLC

VERITY   HEALTH              SYSTEM       OF        By:
CALIFORNIA, INC.                                    Name: Bruce Harrison
                                                    Title: President


By:                                                 CLINICS:
Name: Rich Adcock                                   SAN JOSE MEDICAL GROUP
Title: Chief Executive Officer
                                                    By:
                                                    Name:
                                                    Title:




4828-5181-1719.11
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 44 of 99
Case 2:18-bk-20151-ER     Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02       Desc
                           Main Document    Page 45 of 99


Exhibit List

Exhibit A – Clinic Locations (with Rejected Leases and New Leases designations)
Exhibit B – Tangible Assets
Exhibit C – Books and Records
Exhibit D – Designated Contracts
Exhibit E – Website
Exhibit F – Phone and Fax Numbers
Exhibit G – IP
Exhibit H – Bill of Sale
Exhibit I – Assignment and Assumption Agreement
Exhibit J – Assigned Contracts
Exhibit K – GPC Physicians




4828-5181-1719.11
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 46 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 47 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 48 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 49 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 50 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 51 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 52 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 53 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 54 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 55 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 56 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 57 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 58 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 59 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 60 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 61 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 62 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 63 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 64 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 65 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 66 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 67 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 68 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 69 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 70 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 71 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 72 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 73 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 74 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 75 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 76 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 77 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 78 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 79 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 80 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 81 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 82 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 83 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 84 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 85 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 86 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 87 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 88 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 89 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 90 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 91 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 92 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 93 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 94 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 95 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 96 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 97 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 98 of 99
Case 2:18-bk-20151-ER   Doc 1636 Filed 02/26/19 Entered 02/26/19 19:38:02   Desc
                         Main Document    Page 99 of 99
